         Case 1-19-40820-ast         Doc 296        Filed 10/08/20     Entered 10/08/20 14:54:27




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                 Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                        Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                            (Jointly Administered)

               Debtors.

----------------------------------------------------------x


                      AMENDED CHAPTER 11 PLAN OF
           PARK MONROE HOUSING DEVELOPMENT FUND CORPORATION


                                           Dated: October 8, 2020




                                          ARCHER & GREINER, P.C.
                                     1211 Avenue of the Americas, Suite 2750
                                          New York, New York 10036
                                              Tel: (212) 682-4940
                                                 Allen G. Kadish
                                           Harrison H.D. Breakstone
                                         Email: akadish@archerlaw.com
                                          hbreakstone@archerlaw.com

                                        Counsel for Park Monroe Housing
                                         Development Fund Corporation,
                                        Debtor and Debtor-in-Possession
      Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




                                             ARTICLE I

                                         INTRODUCTION

       Park Monroe Housing Development Fund Corporation, debtor and debtor-in-possession,
proposes this Plan, as follows.

                                            ARTICLE II

                                           DEFINITIONS

        Unless the context otherwise requires, (i) the following terms shall have the following
 meanings when used in this Plan; (ii) any capitalized term that is used in this Plan and not
 defined in this Article I but that is defined in the Bankruptcy Code or the Bankruptcy Rules shall
 have the meaning set forth therein; (iii) terms stated in the singular shall include the plural and
 vice versa; (iv) pronouns stated in the masculine, feminine or neuter gender shall include the
 masculine, the feminine and the neuter; (v) all section, article and exhibit references in this Plan
 are to the respective section of, article of or exhibit to this Plan; (vi) any reference to a contract,
 instrument, release or other agreement or document being in a particular form or on particular
 terms and conditions, means that such document shall be substantially in such form or
 substantially on such terms and conditions except as stated otherwise in this Plan; (vii) any
 reference to an existing document or exhibit filed or to be filed means such document or exhibit,
 as it may have been or may be amended, modified or supplemented; (viii) the words “herein”,
 “hereof”, “hereto” or “hereunder” and other words of similar import refer to this Plan in its
 entirety rather than to only a particular portion of this Plan; (ix) the headings in this Plan are for
 convenience of reference only and will not limit or otherwise affect the provisions of this Plan
 (x) the rules of construction set forth in section 102 of the Bankruptcy Code shall govern
 construction of this Plan; and (xi) any reference contained herein to the Bankruptcy Code, or to
 any section of the Bankruptcy Code, refers to the Bankruptcy Code, or such section of the
 Bankruptcy Code, as it is existing and effective on the Petition Date, except to the extent, if any,
 that any post-Petition Date amendment to the Bankruptcy Code applies retroactively to cases
 filed on the Petition Date.

2.1        “Administrative Bar Date” shall have the meaning set forth in Section 3.3 of this
Plan.

2.2       “Administrative Expense” or “Administrative Claim” means any cost or expense
of administration of the Case allowable under section 503(b) of the Bankruptcy Code.

2.3     “Administrative Tax Claim” means an Administrative Claim for a tax due to a
Governmental Unit.

2.4        “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

2.5      “Allowed” when used with “Claim” or “Administrative Expense” means a Claim or
Administrative Expense against the Debtor that has (A) been allowed pursuant to a Final Order

                                                   2
       Case 1-19-40820-ast      Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




or (B) has not been disallowed pursuant to a Final Order and is not a Disputed Claim and (i)
with respect to which a Proof of Claim or a request for payment of Administrative Expense has
been timely filed with the clerk of the Bankruptcy Court or, (ii) if no Proof of Claim has been
filed, that has been or hereafter is listed by the Debtor in the Schedules as liquidated in amount
and not disputed or contingent.

2.6       “Avoidance Claims” means any and all rights, Claims, causes of action or rights to
avoid any transfer or incurrence of debt that may be asserted or recovered by one or more of the
Debtor in their respective capacity as debtor-in-possession pursuant to Chapter 5 of the
Bankruptcy Code.

2.7       “Bankruptcy Code” means title I of the Bankruptcy Reform Act of 1978, as amended
from time to time, as set forth in sections 101 et seq. of title 11 of the U.S. Code, and applicable
portions of titles 18 and 28 of the U.S. Code.

2.8       “Bankruptcy Court” means the U.S. Bankruptcy Court for the Eastern District of
New York or the U.S. District Court for the Eastern District of New York to the extent it
withdraws the reference over all or any portion of the Case pursuant to section 157(d) of title 28
of the U.S. Code.

2.9      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, promulgated
under 28 U.S.C. § 2075, the Local Rules of Bankruptcy Practice and Procedure of the U.S.
Bankruptcy Court for the Eastern District of New York, the Local Rules of Civil Practice and
Procedure of the U.S. District Court for the Eastern District of New York, and general orders
and chambers procedures of the Bankruptcy Court, each as applicable to the Chapter 11 Cases
and as amended from time to time.

2.10      “Bar Date” means the date set by Order of the Bankruptcy Court by which a Proof of
Claim or Proof of Interest must have been filed.

2.11      “Business Day” means any day other than a Saturday, Sunday or any legal holiday
under federal law or the State of New York.

2.12       “Cash” means legal tender of the U.S. and equivalents thereof.

2.13       “Causes of Action” means all Claims, actions, causes of action, choses in action,
Avoidance Claims, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
damages, judgments, remedies, rights of set-off, third-party Claims, subrogation Claims,
contribution Claims, reimbursement Claims, indemnity Claims, counterclaims and crossclaims
of any of the Debtor, and/or their Estates that are or may be pending on the Effective Date or
instituted by the Reorganized Debtor after the Effective Date against any entity, based in law or
equity, whether direct, indirect, derivative or otherwise and whether asserted or unasserted as of
the Effective Date.

2.14       “Chapter 11 Case” or “Case” means the Debtor’s case under Chapter 11 of the


                                                 3
       Case 1-19-40820-ast    Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




Bankruptcy Code, the jointly administered proceedings captioned In re Park Monroe Housing
Development Fund Corporation, et al., Case No. 19-40820 (CEC) in the U.S. Bankruptcy Court
for the Eastern District of New York.

2.15       “City” means the City of New York, Holder of the City Secured Claim.

2.16      “City Mortgages” means the following notes and mortgage between the Debtor and
the City dated February 26, 2015:

            (i) $576,941.51 recorded on March 26, 2015 at CRFN 2015000103207

            (ii) $434,225.68 recorded on March 26, 2015 at CRFN 2015000103204

            (iii) $410,958.90 recorded on March 26, 2015 at CRFN 2015000103210; and

            (iv) $4,701,423.00 recorded on March 26, 2015 at CRFN 2015000103213

2.17     “City Secured Claim” means the City’s secured Claim resulting from the City
Mortgages.

2.18        “Claim” means claim as defined in section 101(5) of the Bankruptcy Code.

2.19       “Claimant” means the Holder of a Claim against the Debtor.

2.20      “Class” means a category of substantially similar Claims as established pursuant to
Article IV of this Plan.

2.21      “Collateral” means any property or interest in property of one or more of the Debtor’
Estates subject to a Lien, charge, or other encumbrance to secure the payment or performance
of a Claim, which Lien, charge, or other encumbrance is not subject to avoidance under the
Bankruptcy Code.

2.22     “Confirmation” or “Confirmation Date” means the date on which the Clerk of the
Bankruptcy Court enters the Confirmation Order.

2.23      “Confirmation Hearing Date” means the date the Bankruptcy Court first sets for the
conduct of a hearing to consider approval and confirmation of this Plan.

2.24      “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider approval and confirmation of this Plan.

2.25      “Confirmation Order” means the order of the Bankruptcy Court confirming this Plan
pursuant to section 1129 of the Bankruptcy Code.

2.26       “Creditor” means creditor as defined in section 101(10) of the Bankruptcy Code.

2.27       “Cure” means the obligations required to be paid or honored in connection with

                                               4
    Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




assumption of an Executory Contract or Unexpired Lease pursuant to section 365 of the
Bankruptcy Code, including (a) the cure of any non-monetary defaults to the extent required, if
at all, pursuant to section 365 of the Bankruptcy Code, and (b) with respect to monetary defaults,
the Distribution, within a reasonable period of time following the Effective Date, of Cash, or
such other property as may be agreed upon by the parties or ordered by the Bankruptcy Court,
with respect to the assumption (or assumption and assignment) of an Executory Contract or
Unexpired Lease, pursuant to section 365(b) of the Bankruptcy Code, in an amount equal to all
unpaid monetary obligations or such other amount as may be agreed upon by the parties, under
such Executory Contract or Unexpired Lease, to the extent such obligations are enforceable
under the Bankruptcy Code and applicable non-bankruptcy law.

2.28    “Debtor” means Park Monroe Housing Development Fund Corporation, a §501(c)(3)
New York not-for-profit corporation.

2.29       “Disallowed” means, when referring to a Claim, a Claim or any portion thereof, that
(a) has been disallowed or expunged, in whole or in part, by a Final Order; (b) has been
withdrawn by agreement between the Debtor and the Holder thereof, in whole or in part; (c) has
been withdrawn, in whole or in part, by the Holder thereof; (d) is listed in the Schedules as zero
or as disputed, contingent or unliquidated and in respect of which a Proof of Claim has not been
timely filed or deemed timely filed pursuant to this Plan, the Bankruptcy Code or any Final
Order of the Bankruptcy Court; (e) has been reclassified, expunged, subordinated or estimated
to the extent that such reclassification, expungement, subordination or estimation results in a
reduction in the filed amount of any Proof of Claim; or (f) is evidenced by a Proof of Claim
which has been filed, or which has been deemed to be filed under applicable law or order of the
Bankruptcy Court or which is required to be filed by order of the Bankruptcy Court, but as to
which such Proof of Claim was not timely or properly filed. In each case a Disallowed Claim is
disallowed only to the extent of disallowance, withdrawal, reclassification, expungement,
subordination or estimation.

2.30       “Disclosure Statement” means the written disclosure statement or any supplements
thereto (including the Plan Supplement and all schedules thereto or referenced therein) that relate
to this Plan, as such disclosure statement and supplements may be amended, modified, or
supplemented from time to time, all as approved by an order of the Bankruptcy Court pursuant
to sections 1125 and 1127 of the Bankruptcy Code and Bankruptcy Rule 3017.

2.31      “Disclosure Statement Order” means the Order entered by the Bankruptcy Court
approving the Disclosure Statement as containing, among other things, “adequate information”
as required by section 1125 of the Bankruptcy Code and solicitation procedures related thereto.

2.32      “Disputed” means, with respect to any Claim: (a) listed on the Schedules as
unliquidated, disputed or contingent, unless a proof of Claim has been timely filed; (b) as to
which a Debtor has interposed a timely objection or request for estimation in accordance with
the Bankruptcy Code and the Bankruptcy Rules; or (c) as otherwise disputed by a Debtor in
accordance with applicable law, which objection, request for estimation or dispute has not been
withdrawn or determined by a Final Order.



                                                 5
       Case 1-19-40820-ast      Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




2.33       “Disputed Claim Reserve” means, the reserve established for Disputed Claims.

2.34       “Distribution” means any payment of Cash called for under this Plan.

2.35      “Effective Date” means the first day after the conditions to effectiveness of this Plan
provided in section 9.2 hereof have been satisfied.

2.36       “Entity” means entity as defined in section 101(15) of the Bankruptcy Code.

2.37      “Estate” means the estate of the Debtor created on the Petition Date pursuant to
section 541 of the Bankruptcy Code.

2.38       “Exculpated Claim” means any Claim related to any act or omission in connection
with, relating to, or arising out of the Debtor’ restructuring, the Chapter 11 Cases, formulation,
preparation, dissemination, negotiation, or filing of the Disclosure Statement, this Plan, the Plan
Supplement, or any other agreement or document created or entered into in connection with the
Disclosure Statement or Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of consummation of this Plan, the administration, consummation, and
implementation of this Plan, the Distribution of property under this Plan, the settlement of
Claims, or the negotiation of, or any transaction contemplated by, this Plan or Disclosure
Statement, or in furtherance thereof.

2.39       “Exculpated Parties” means, collectively, each of the following in their respective
capacities as such: (i) the Debtor, (ii) the Reorganized Debtor, (iii) the Purchaser, and (iv) with
respect to each of the above-named Entities described in (i), (ii) and (iii), such Entity’s respective
predecessors, successors and assigns and current and former officers, directors, managers,
shareholders, members, principals, employees, agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals.

2.40       “Executory Contract” means any contract to which any of the Debtor is a party that
is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

2.41       “Final Order” means an order of the Bankruptcy Court as to which the time to appeal,
petition for certiorari or move for reargument or rehearing has expired and as to which no appeal,
petition for certiorari or other proceeding for reargument or rehearing will then be pending or as
to which any right to appeal, petition for certiorari, reargument, or rehearing will have been
waived in writing, in form and substance, satisfactory to the Debtor or, in the event that an
appeal, writ of certiorari, or reargument or rehearing thereof has been sought, such order of the
Bankruptcy Court will have been determined by the highest court to which such order was
appealed, or certiorari reargument or rehearing will have been denied and the time to take any
further appeal, petition for certiorari or move for reargument or rehearing will have expired;
provided, however, that the possibility that a motion under Rule 59 or Rule 60 of the Federal
Rules of Civil Procedure, or any analogous rule under the Federal Rules of Bankruptcy
Procedure, may be filed with respect to such order will not cause such order not to be a Final
Order.



                                                  6
       Case 1-19-40820-ast     Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




2.42      “Foreclosure Action” means the action entitled City of New York v. Park Monroe
Housing Development Fund Corporation, New York State Department of Taxation and Finance,
New York City Environmental Control Board; City of New York Department of Finance; The
People of the State of New York, and “John Does” #’s 1-100 (No. 521089/2017) in the Supreme
Court of the State of New York, County of Kings.

2.43      “General Bar Date” means July 1, 2019 at 5:00 p.m. in accordance with the Order
Establishing Deadline for Filing Proofs of Claim and Approving Form and Manner of Notice
Thereof [Docket No. 51].

2.44      “Governmental Bar Date” means August 12, 2019 at 5:00 p.m. in accordance with
the Order Establishing Deadline for Filing Proofs of Claim and Approving Form and Manner
of Notice Thereof [Docket No. 51].

2.45     “Governmental Unit” means governmental unit as defined in section 101(27) of the
Bankruptcy Code.

2.46      “General Unsecured Claim” means any Claim other than a Priority Tax Claim,
Priority Non-Tax Claim, a Secured Claim, or an Administrative Expense Claim.

2.47       “Holder” means the holder of any Claim.

2.48       “Impaired” means, when used in reference to a Claim or a class thereof, a Claim or
class thereof that is impaired within the meaning of section 1124 of the Bankruptcy Code.

2.49       “Implementation Funds” means the funds necessary to implement this Plan, the
principal source of which shall be the proceeds of the Sale.

2.50     “Legal Holiday” means a Legal Holiday as that term is defined in Bankruptcy Rule
9006(a).

2.51       “Lien” means lien as defined in section 101(37) of the Bankruptcy Code.

2.52      “NEB” means Northeast Brooklyn Housing Development Corporation, a New York
not-for-profit corporation, the managing sole member of the Debtor.

2.53       “Objection” means any objection, application, motion, complaint or any other legal
proceeding seeking, in whole or in part, to disallow, determine, liquidate, classify, reclassify,
establish the priority of, expunge, subordinate, or estimate any Claim (including the resolution
of any request for payment of any Administrative Expense Claim), other than a Claim that is
Allowed.

2.54       “Order” means an order of the Bankruptcy Court.

2.55     “Petition Date” means February 11, 2019, the date on which the Case was
commenced by the filing of a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code by the Debtor.

                                                7
    Case 1-19-40820-ast        Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




2.56      “Plan” means this Chapter 11 Plan, as it may be amended, supplemented or modified
from time to time, including any exhibits or schedules annexed hereto or required to be filed
with the Bankruptcy Court pursuant hereto.

2.57       “Plan Supplement” means that certain contemplated supplement or supplements to
this Plan containing such additional documents and agreements as are necessary to bring this
Plan effective, to be filed with the Bankruptcy Court, including any schedules to this Plan.

2.58      “Post-Effective Date Negotiations” means the good faith negotiations between the
Purchaser and the City to modify the City Mortgages in a manner mutually acceptable to both
the City and the Purchaser.

2.59        “Priority Tax Claim” means any Claim of a Governmental Unit of the kind entitled
to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

2.60      “Professionals” means the professionals retained by the Debtor under section 327 of
the Bankruptcy Code and to be compensated pursuant to sections 327, 328, 330, 331, or
503(b)(2), (4) or (5) of the Bankruptcy Code.

2.61     “Professional Fees” means compensation for services rendered, and reimbursement
of expenses incurred, by Professionals, as awarded by Final Order following application, in
accordance with sections 330 and 331 of the Bankruptcy Code.

2.62     “Proof of Claim” means a proof of Claim filed pursuant to section 501 of the
Bankruptcy Code and applicable Bankruptcy Rules.

2.63       “Property” means the real property of the Debtor consisting of five residential
buildings located in Brooklyn, New York at 477 Saratoga Avenue, 1350 Park Place, 180 Grafton
Street, 257 Mother Gaston Boulevard and 249-251 Mother Gaston Boulevard.

2.64      “Purchaser” means MHANY Management, Inc., or its designees, as set forth in the
Sale Contract.

2.65      “Regulatory Agreements” means the regulatory agreements listed on Schedule
5.1.1A of the Sale Contract.

2.66      “Remaining Secured Claims” means the NYC Claims (as defined in the Sale
Contract and as set forth in Schedule 5.5.1B to the Sale Contract) other than Claim No. 33 in the
Claims Registry, which is an Administrative Tax Claim.

2.67      “Reorganized Debtor” means the Debtor or any successors thereto, on and after the
Effective Date.

2.68       “Representatives” means, with regard to any Entity, its current and former officers,
directors, employees, shareholders, members, managers, advisors, attorneys, professionals,


                                                8
       Case 1-19-40820-ast      Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




accountants, investment bankers, financial advisors, consultants, agents and other
representatives (including their respective officers, directors, employees, members and
professionals).

2.69      “Represented Tenants” means, the certain tenants, who are residents of the Debtor’s
buildings, represented by counsel as set forth in the notice of motion filed on July 23, 2019
[Docket No. 101].

2.70      “Sale” means the sale transaction between the Debtor and the Purchaser according to
the Sale Contract.

2.71       “Sale Contract” means the Agreement of Purchase and Sale attached as Exhibit “A.”

2.72       “Schedules” mean the Schedules of Assets and Liabilities, the List of Holders of
Interests, and the Statement of Financial Affairs filed by the Debtor, as may be amended.

2.73       “Secured Claim” means any Claim, to the extent reflected in the Schedules or a Proof
of Claim as being secured and properly perfected, which is secured by a timely perfected Lien
on Collateral, to the extent of the value of the Estate’s interest in such Collateral, as determined
as of the relevant determination date.

2.74    “Secured Tax Claim” means a Secured Claim for taxes or assessments held by a
Governmental Unit.

2.75       “Unsecured Claim” means an Allowed Claim, including any Deficiency Claim, that
is not an Administrative Claim, a Bankruptcy Fee, a Priority Tax Claim, or a Secured Claim.

2.76     “Unexpired Lease” or “Lease” means a lease of real or personal property to which
the Debtor is a party, that is subject to assumption or rejection under section 365 of the
Bankruptcy Code.

2.77       “Unimpaired” means, when used in reference to a Claim or a class thereof, a Claim
or a class thereof that is not impaired within the meaning of section 1124 of the Bankruptcy
Code.

2.78       “U.S.” means the United States of America.

2.79      “U.S. Trustee” means the U.S. trustee serving in this Case, as established under
sections 586 and 101 et seq. of the Bankruptcy Code.

                                          ARTICLE III

                       TREATMENT OF UNCLASSIFIED CLAIMS

      Pursuant to section 1123(a)(1) of the Bankruptcy Code, this Plan does not classify
Administrative Claims or Allowed Priority Tax Claims. Such Claims, to the extent Allowed, shall


                                                 9
     Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




receive the treatment provided in this Article III in full satisfaction and release thereof.

3.1        Administrative Claims. Each holder of an Allowed Administrative Claim (except for
Professional Fee Claims) except to the extent any entity entitled to payment has received payment
on account of such Claim prior to the Effective Date or agrees to less favorable treatment, shall
receive Cash from the Debtor in an amount equal to such Allowed Claim by the later of either (i)
the Effective Date or as soon thereafter as is reasonably practicable, (ii) the date that is 14 days
after the Administrative Claim is Allowed; or (iii) as may be otherwise mutually agreed in writing
between the Debtor and the holder of such Allowed Administrative Claim; provided, however,
that any Allowed Administrative Claim incurred by the Debtor in the ordinary course of its
business shall be paid in full or performed by the Debtor in accordance with the terms and
conditions of the particular transaction giving rise to such Administrative Claim and any
agreements relating thereto.

3.2       Administrative Bar Date. Except for Professional Fee Claims, and as otherwise
provided herein, requests for payment of Allowed Administrative Claims must be filed no later
than the Administrative Claim Bar Date as set forth by Order of the Bankruptcy Court. Holders
of Allowed Administrative Claims that do not file requests for the payment on or before the
Administrative Claim Bar Date, shall be forever barred from asserting such Allowed
Administrative Expense Claims against the Debtor or its property.

3.3        Claims for Professional Fees. All Professionals seeking payment of Professional Fees
incurred through and including the Effective Date shall file their respective final applications on
or before the date that is 7 days before the Confirmation Hearing. Any such application timely
filed shall be deemed to be an Allowed Administrative Expense Claim, subject to the entry of a
Final Order by the Bankruptcy Court approving such application.

          Objections to any Professional’s application for compensation or reimbursement must
be timely filed and served upon such Professional, and upon the Debtor, in accordance with the
Bankruptcy Rules or any order entered by the Bankruptcy Court. Upon entry of a Final Order
approving an application, the Professional Fees Claims, as Allowed by the Bankruptcy Court, shall
be paid on the Effective Date or otherwise in accordance with this Plan, as agreed to by the
Professional and the Debtor, or as ordered by the Court.

3.4        Administrative Tax Claims. All Administrative Tax Claims held by Governmental
Units shall be paid, in Cash, in full either (i) on or prior to the Effective Date, or (ii) upon such
other terms as may be agreed to, in writing, between the Debtor and such Governmental Unit as
of the Effective Date. These Claims are not classified and do not vote.

3.5        Priority Tax Claims. In full satisfaction and release of Priority Tax Claims, and except
as may be otherwise mutually agreed in writing between the Debtor and such Governmental Units,
each Priority Tax Claim, if any, shall be paid in full as of the Effective Date. These Claims are
not classified and do not vote.

3.6       Statutory Fees. On the Effective Date, the Debtor shall make all payments required to
be paid to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6). All fees payable pursuant to 28

                                                  10
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




U.S.C. § 1930(a)(6) after the Effective Date shall be paid by the Reorganized Debtor on a quarterly
basis until the Case is closed, converted, or dismissed.

                                          ARTICLE IV

           CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS

        Except as may otherwise be provided in Article III, Allowed Claims are classified as set
forth in this Article IV for all purposes, including voting, confirmation, and Distribution pursuant
to this Plan. A Claim is in a particular Class designated herein only to the extent such Claim (i)
fits within the description of such Class and is in such other and different Class or Classes to the
extent that the remainder thereof fits within the description of such other Class or Classes and (ii)
has not been paid, released or otherwise satisfied prior to the Effective Date.

4.1        Class 1 – Priority Claims (other than Priority Tax Claims and Administrative Claims),
if any, shall be paid in full by the Debtor on the Effective Date, or as soon as practicable after
such Claims become Allowed Claims.

4.2       Class 2 – City Secured Claim shall not be paid in full on the Effective Date. The
Purchaser will acquire the Debtor’s buildings subject to the City Mortgages. Following the
Effective Date, (a) the City Mortgages shall be deaccelerated by the City, and (b) the Purchaser
and the City shall engage in good faith negotiations to modify the terms of the City Mortgages in
a manner mutually acceptable to both the City and the Purchaser (the “Post-Effective Date
Negotiations”). The City Secured Claim is not impaired, and is therefore not entitled to vote on
the Plan.

4.3        Class 3 – Remaining Secured Claims shall be either (i) paid by the Debtor, in Cash,
in full on the Effective Date, or as soon as practicable after such Claim becomes an Allowed
Claim; or (ii) treated as may be otherwise mutually agreed in writing between the Debtor and the
Holders of such Claims.

4.4        Class 4 – General Unsecured Claims shall be paid by the Debtor, in Cash from the
Implementation Funds, on a pro-rata basis, either (i) on the Effective Date; or as soon as
practicable after such Claim becomes an Allowed Claim; or (ii) as may be otherwise mutually
agreed in writing between the Debtor and the Holders of such General Unsecured Claims. Such
Claims are Impaired and are entitled to vote. Based on certain assumptions, there is an estimated
distribution of approximately 6 cents on the dollar on General Unsecured Claims, which includes
certain Claims of affiliates of the Debtor. If the Purchase Price (as defined in the Sale Contract)
reaches the maximum of $1,400,000.00 then the estimated distribution on General Unsecured
Claims would be reduced on a pro-rata basis to the extent of any remaining Implementation
Funds. Such Claims are Impaired and are entitled to vote whether to accept or reject the Plan.




                                                 11
      Case 1-19-40820-ast        Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




                                        ARTICLE V

  TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

5.1        Treatment of Executory Contracts and Unexpired Leases. To the extent not (i)
assumed in the Case prior to the Effective Date, (ii) rejected in the Case prior to the Effective
Date, or (iii) otherwise addressed in this Plan, all Executory Contracts and Unexpired Leases
shall be deemed rejected.

                (a)      The provisions (if any) of each Executory Contract or Unexpired Lease
to be assumed and assigned under this Plan which is or may be in default shall be satisfied in the
matter set forth herein. In the event of a dispute regarding (i) the nature or the amount of any
Cure, (ii) the ability of the Purchaser to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Lease to be assumed, or (iii) any other matter pertaining to assumption and assignment, the Cure
shall occur as soon as practicable following good faith negotiations between the parties or the
entry of a Final Order resolving the dispute and approving the assumption of the Executory
Contract or Unexpired Lease.

                 (b)     Notwithstanding anything otherwise to the contrary, (i) nothing
contained herein shall constitute or be deemed to constitute a waiver or relinquishment of any
right of the Debtor or the Purchaser to object to any Cure and it shall retain, reserve and be entitled
to assert any objection or legal or equitable defense to any Cure, and (ii) if a dispute relating to
Cure remains unresolved or is resolved in a manner that the Debtor determines, in its sole
discretion, does not protect its interests, the Debtor shall be entitled to reject the Executory
Contract or Unexpired Lease to which such Cure dispute relates.

                (c)     Except to the extent that different treatment has been agreed to by the
non-debtor party or parties to any Executory Contract or Unexpired Lease to be assumed and
assigned, pursuant to this Plan, the Debtor shall, consistent with the requirements of section 365
of the Bankruptcy Code, before the Confirmation Hearing, file and serve on parties to executory
contracts or unexpired leases to be assumed and other parties in interest (the “Cure Notice”)
listing the proposed cure (including amounts of compensation for actual pecuniary loss) to be
paid in connection with the assumption of all Executory Contracts or Unexpired Leases to be
assumed. The Purchaser and the parties to such Executory Contracts or Unexpired Leases to be
assumed and assigned will have such time as may be set by the Bankruptcy Court to object in
writing to the Cure amount proposed by the Debtor, and to propose an alternative Cure. In the
event that no objection is timely filed, the applicable party shall be deemed to have consented to
the Cure proposed (including amounts of compensation for actual pecuniary loss) by the Debtor
and shall be forever enjoined and barred from seeking any additional amount on account of the
Debtor’s cure obligations under section 365 of the Bankruptcy Code from the Debtor, its Estate,
or any assignee of the Executory Contract or Lease. If an objection is timely filed with respect
to an Executory Contract or Unexpired Lease, the Bankruptcy Court shall hold a hearing to
determine the amount of any disputed Cure amount not settled by the parties.

5.2        Rejection Claims. Allowed Claims arising from the rejection of any Executory

                                                  12
      Case 1-19-40820-ast       Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




Contract or Unexpired Lease of the Debtor pursuant to Section 5.1 of this Plan shall be treated as
General Unsecured Claims.

5.3          Bar to Rejection Claims. A Proof of Claim with respect to any Unsecured Claim for
damages arising from the rejection of an Executory Contract or Unexpired Lease pursuant to
Section 5.1 of this Plan shall not be timely unless it is filed with the Bankruptcy Court and served
so that it is received by the Debtor within such time as may be set by the Bankruptcy Court. Any
such Claim not timely filed and served shall be forever barred from assertion and may not be
enforced against the Debtor, its successors or properties.

5.4       Tenant Leases.

                (a)      The existing Claims of the tenants under the Unexpired Leases with the
Debtor shall be addressed and paid through the Cure process, including any judicial
determinations thereof, associated with the Debtor’s assumption of the Unexpired Leases and
assignment to the Purchaser, or as otherwise agreed between the parties. The tenants under the
Unexpired Leases shall not have any continuing obligations to the Debtor following the
assumption and assignment of their leases to the Purchaser. Any Claims of the tenants against
the Debtor which are not addressed through the Cure process shall be treated in accordance with
Section 8.4 of the Plan; provided that, nothing in the Plan or the Cure process shall prejudice the
tenants’ rights against the Purchaser in respect of (a) any unremedied conditions or repair issues
in their apartments as of the closing of the Sale (excluding any Claims for damages in respect
thereof arising prior to the closing of the Sale, which Claims would be dealt with through the
Cure process), and (b) any Claims arising after the closing of the Sale for rent overcharges and
any related statutory Claims. The Purchaser shall assume all obligations of the Debtor as
landlord, under all assigned Leases and shall be responsible for any obligations owed to tenants
and shall bear any Cure costs that may be due.


               (b)      Each of the Represented Tenants who filed a proof of Claim against the
Debtor shall have an Allowed Claim estimated solely for voting purposes in the amount of
$15,000 per Claim; provided that all rights of the Debtor to object to such Claims for allowance,
distribution, Cure or any other purposes shall be fully preserved and nothing contained herein
will be deemed to constitute an admission by the Debtor, the Represented Tenants, or the
Purchaser as to the Allowed amount of any Represented Tenant’s Claim for allowance,
distribution, Cure or any other purposes.


               (c)      In connection with the Plan, each of the Represented Tenants, the Debtor,
and the Purchaser are entering into a settlement agreement (the “Tenant Settlement Agreement”)
pursuant to which, among other things, (i) the Purchaser will make a settlement payment to the
Represented Tenants in satisfaction of their cure claims and other claims against the Debtors
including claims relating to conditions of habitability and overcharges, (ii) the Purchaser and each
Represented Tenant will enter into a renewal lease with an agreed upon legally regulated rent and
if applicable an agreed preferential rent, and (iii) the parties will exchange mutual
releases. Notwithstanding anything in the Plan to the contrary, the rights of the Represented
Tenants will be governed by the Tenant Settlement Agreement.

                                                 13
      Case 1-19-40820-ast       Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




                                         ARTICLE VI

                           IMPLEMENTATION OF THIS PLAN

6.1       Means of Implementation.

                 (a)      The Debtor and the Purchaser shall close on the Sale of the Property on
 the terms set forth and according to the documents attached as Exhibit “A” hereto, including the
 Sale Contract. The Sale proceeds are the principal source of the Implementation Funds and
 therefore, all distributions depend upon the closing and funding of the Sale. The Sale Contract
 provides for the Sale of the Property on an “as is” “where is” basis. The Sale shall be for all of
 Debtor’s right, title and interest in and to the Property, together with all related fixtures,
 improvements and development rights, and subject to all regulatory, zoning and other potential
 restrictions (and for the avoidance of doubt subject to the City Mortgages). The Sale shall
 include the Debtor’s assumption and assignment of all residential leases expressly designated
 by the Purchaser, with any Cure payments to be paid by the Purchaser. The Sale shall not
 include the Debtor’s other property not associated with or related to the subject Properties,
 including books and records (except building and tenant records), Cash, deposits with third
 parties, intellectual property, goodwill, tax attributes, Claims and causes of action. The Sale
 shall be free and clear of all Liens, Claims, interests, taxes and non-permitted encumbrances
 pursuant to sections 363(b) and (f) and 1123(a)(5)(D) of the Bankruptcy Code, the Sale shall
 not be free and clear of any rights of tenants who are parties to the Unexpired Leases that are
 being assumed by the Debtor and assigned to the Purchaser, pursuant to section 363(b) and (f)
 of the Bankruptcy Code, or any subsections thereof, section 365, or any subsections thereof,
 section 1123(a)(5)(D) of the Bankruptcy Code, or otherwise; provided, any such tenant Claims
 having arisen prior to the Confirmation Date shall be addressed through the Cure process. The
 Purchaser is closing and consummating the Sale subject to the leasehold interests and the rights
 of the tenants in the Unexpired Leases that are being assumed and assigned. The Purchase Price
 is as set forth in the Sale Contract.

                         The Debtor and the Purchaser shall bear their respective closing costs and
expenses as set forth in the Sale Contract.

              (b)     Rent Proceeds and Cash on Hand. Subject to the terms of the Sale
 Contract, Rent proceeds and Cash on hand are property of the Debtor and will be used as
 Implementation Funds to fund and implement this Plan as available.

6.2       Implementation.

                 (a)      Payment of Allowed Administrative Claims and Allowed Professional
Fees Claims shall be made from the Implementation Funds on the Effective Date; to the extent
Allowed Administrative Claims require Bankruptcy Court approval, payment shall be made upon
the later of the Effective Date and the date of Bankruptcy Court approval.


               (b)      Payment of all Allowed Priority Tax Claims, if any, shall be made from

                                                14
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




the Implementation Funds on the Effective Date; to the extent Allowed Priority Tax Claims
require Bankruptcy Court approval, payment shall be made upon the later of the Effective Date
and the date of Bankruptcy Court approval.


              (c)      Payment of all Priority Claims (other than Allowed Priority Tax Claims
and Allowed Administrative Expense Claims), if any, shall be made from the Implementation
Funds on the Effective Date; to the extent Priority Claims require Bankruptcy Court approval,
payment shall be made upon the later of the Effective Date and the date of Bankruptcy Court
approval.

                (d)     As soon as practicable after the Effective Date, the Purchaser and the City
shall undertake negotiations in good faith regarding the City Secured Claim as described in the
treatment for the City Secured Claim in Section 4.2 above.

               (e)      Payment of the Remaining Secured Claims shall be made from the
 Implementation Funds and shall be (i) paid by the Debtor, in Cash, in full on the Effective Date,
 or as soon as practicable after such Claim becomes an Allowed Claim; or (ii) treated as may be
 otherwise mutually agreed in writing between the Debtor and the Holders of such Claims.

                (f)     Payment of all General Unsecured Claims shall be made from the
 Implementation Funds and shall be paid by the Debtor, in Cash, on a pro-rata basis, either (i) on
 the Effective Date; or as soon as practicable after such Claim becomes an Allowed Claim; or
 (ii) as may be otherwise mutually agreed in writing between the Debtor and the Holders of such
 General Unsecured Claims. Based on certain assumptions, there is an estimated distribution of
 6 cents on the dollar on General Unsecured Claims, which includes certain Claims of affiliates
 of the Debtor. If the Purchase Price reaches the maximum of $1,400,000.00 then the estimated
 distribution to Holders of General Unsecured Claims would be reduced on a pro-rata basis to
 the extent of any remaining Implementation Funds. Such Claims are Impaired and are entitled
 to vote.

6.3       Disputed Claims Reserve. Solely to the extent that there are any disputed Claims, as
soon as practicable following the Effective Date, the Disputed Claims Reserve shall be
established by the Debtor from the Implementation Funds in an amount equal to the Disputed
Claims; provided, however, that the Debtor shall have no obligation to fund the Disputed Claims
Reserve unless and until a distribution occurs to Holders of Allowed Claims. The Disputed
Claims Reserve shall be held separately from other assets held by the Debtor, subject to an
allocable share of all expenses and obligations of the Estate, on account of Disputed Claims.
The Debtor shall remove funds from the Disputed Claims Reserve as Disputed Claims are
resolved, which funds shall be distributed as provided in this Plan. If there are no Disputed
Claims on the Effective Date there shall be no Disputed Claims Reserve.

6.4       Execution of Documents. On the Effective Date, the Debtor, and all necessary
parties, shall execute, release and deliver all documents reasonably necessary to consummate
the transactions contemplated by the terms and conditions of this Plan.



                                                15
    Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




6.5       Filing of Documents. Pursuant to sections 105, 1141(c) and 1142(b) of the Bankruptcy
Code, each and every Government Unit, including federal, state and local governmental agency
or department, is directed to accept and record any and all documents and instruments necessary,
useful or appropriate to effectuate, implement and consummate the transactions contemplated by
this Plan, and any and all notices of satisfaction, release or assignment of any Lien, Claim or
encumbrance not expressly preserved by this Plan.

6.6       Preservation of Rights of Action. Except as otherwise provided in this Plan or in any
contract, instrument, release or other agreement entered into in connection with this Plan, the
Debtor shall retain, and in accordance with its determination of the best interest of the Estate,
and may enforce any Claims, rights and causes of action (i) arising under sections 510 and 544
through 550 of the Bankruptcy Code or (ii) belonging to the Debtor or the Estate as of the
Petition Date, and arising under any provision of state or federal law, or any theory of statutory
or common law or equity, including, but not limited to, any cause of action asserted, or which
may hereafter be asserted.

              (a)      Any recovery received by the Debtor through the prosecution, settlement
or collection of any such Claim, right or cause of action, shall be retained by the Debtor
following the satisfaction of all other Allowed Claims under the terms of this Plan.

               (b)      To the extent rights of action are preserved a non-exclusive schedule of
specific rights of action preserved is attached hereto as Exhibit “B”.

              (c)     Notwithstanding any provision of this Plan to the contrary, definitions
and descriptions contained herein respecting pre-Petition Date documents, agreements or
Claims are provided solely for the purpose of identification and classification thereof and do not
constitute an admission by the Debtor of the existence, validity allowance, or amount of any
such Claim, document or agreement.

                                        ARTICLE VII

                                      DISTRIBUTIONS

7.1     Distributions. All distributions under this Plan shall be made by the Debtor or
Reorganized Debtor with no requirement to give any bond or surety or other security for the
performance of its duties unless otherwise ordered by the Bankruptcy Court.

7.2       Rights and Powers of the Reorganized Debtor. The Reorganized Debtor shall be
empowered to (i) effect all actions and execute all agreements, instruments and other documents
necessary to perform its duties under this Plan, (ii) make all Distributions contemplated hereby,
(iii) employ and compensate professionals to represent it with respect to its responsibilities, and
(iv) exercise such other powers as may be vested in the Reorganized Debtor by order of the
Bankruptcy Court, pursuant to this Plan, or as deemed by the Reorganized Debtor to be
necessary and proper to implement the provisions hereof. After the Effective Date, and even
upon closing of the Case, the Reorganized Debtor shall remain as a reorganized entity free of
the constraints of the Bankruptcy Code and operating under applicable state law. The authorized


                                                16
       Case 1-19-40820-ast     Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




representatives, Jeffrey Dunston and Nathaniel Montgomery, shall remain as post-Effective
Date authorized representatives of the Debtor. NEB shall continue to administer daily
operations of the Debtor post-Effective Date unless otherwise provided in the Sale Contract.

7.3       Timing of Certain Distributions Under this Plan. Any payments, distributions or
other performance to be made pursuant to this Plan on account of any Disputed Claim shall be
deemed to be timely made if made on or within five days following the latest of (i) the Effective
Date, (ii) the expiration of any applicable objection deadline with respect to such Disputed
Claim or (iii) such other times provided in this Plan. To the extent distribution is required on or
as of the Effective Date, such distributions may be made as soon thereafter is practicable.

7.4    Method of Payment. Unless otherwise expressly agreed, in writing, all Cash
payments to be made pursuant to this Plan shall be made by wire or check drawn on a domestic
bank.

7.5        Objection Deadline. Unless otherwise ordered by the Bankruptcy Court, the Debtor
may file and serve any objection to any Unsecured Claim at any time, but in no event after the
later of (i) 90 days after the Effective Date or (ii) 90 days after the date proof of such Claim or
a request for payment of such Claim is filed. This deadline may be extended by Bankruptcy
Court order(s).

7.6      Prosecution of Objections. After the Effective Date, the Reorganized Debtor shall
have the sole authority to file, settle, compromise, withdraw or litigate to judgment objections
to Disputed Claims (other than Disputed Claims of insiders (as defined in section 101(31) of the
Bankruptcy Code)) in accordance with Rule 9019 of the Federal Rules of Bankruptcy Procedure.

7.7      No Distribution Pending Allowance. Notwithstanding any other provision of this
Plan, no payment or distribution of Cash or other property shall be made with respect to any
portion of a Disputed Claim unless and until all objections to such Claim are resolved by Final
Order.

7.8       Distribution After Allowance. Within 15 days after the entry of a Final Order
resolving an objection to a Disputed Claim, the Reorganized Debtor shall distribute all Cash or
other property, including any interest, dividends or proceeds thereof, to which a Holder is then
entitled with respect to any formerly Disputed Claim that has become an Allowed Claim.

7.9       Delivery of Distributions. Except as provided in Section 7.10 and 7.11 of this Plan,
distributions to Holders of Allowed Claims shall be made: (1) at the addresses set forth on the
respective Proofs of Claim by such Holders; (2) at the addresses set forth in any written notices
of address changes delivered to the Disbursing Agent after the date of any related Proof of
Claim; or (3) at the address reflected in the Schedules if no Proof of Claim is filed and the
Disbursing Agent has not received a written notice of a change of address.

7.10      Undeliverable Distributions.

           (a)         If the distribution to the Holder of any Claim is returned to the

                                                17
      Case 1-19-40820-ast      Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




Reorganized Debtor undeliverable, no further distribution shall be made to such Holder unless
and until the Reorganized Debtor is notified in writing of such Holder’s then current address.
Undeliverable distributions shall remain in the possession of the Reorganized Debtor until the
earlier of (i) such time as a distribution becomes deliverable or (ii) such undeliverable
distribution becomes an unclaimed distribution pursuant to Section 7.11 of this Plan.


           (b)           Until such time as an undeliverable distribution becomes an unclaimed
distribution pursuant to Section 7.11 of this Plan, within 30 days after the end of each calendar
quarter following the Effective Date, the Reorganized Debtor shall make distributions of all Cash
and property that has become deliverable during the preceding quarter. Each such distribution
shall include the net return yielded from the investment of any undeliverable Cash, from the date
such distribution would have been due had it then been deliverable to the date that such
distribution becomes deliverable.

          (c)          Nothing contained in this Plan shall require the Reorganized Debtor to
attempt to locate any Holder of an Allowed Claim.

7.11     Unclaimed Distributions. Any Cash or other property to be distributed under this
Plan shall revert to the Debtor if it is not claimed by the Entity entitled thereto within three
months after the date on which such Cash or other property is distributed by the Reorganized
Debtor, and such Entity’s Claim shall be deemed to be reduced to zero.

7.12      Set-offs. The Reorganized Debtor may, but shall not be required to, set off against the
distributions to be made pursuant to this Plan the Claims, obligations, rights, causes of action
and liabilities of any nature that the Debtor may hold against the Holder of an Allowed Claim,
provided, however, that neither the failure to effect such a setoff nor the allowance of any Claim
hereunder shall constitute a waiver or release by the Debtor or the Reorganized Debtor of any
such Claims, obligations, rights, causes of action and liabilities that the Debtor or the
Reorganized Debtor has or may have against such Holder.

7.13     Prepayment. The Debtor or the Reorganized Debtor may prepay any of the payments
required to be made under this Plan, all without penalty or interest that has not yet accrued
thereon as of the time of such prepayment.

                                       ARTICLE VIII

                              INJUNCTION AND RELEASES

8.1      Injunction.

          (a)          Except (i) as otherwise provided in this Plan, (ii) as otherwise provided
under a Final Order entered by the Bankruptcy Court or (iii) with respect to the Debtor’s
obligations under this Plan, the occurrence of the Confirmation Date shall forever stay, restrain
and permanently enjoin on and after the Confirmation Date (1) the commencement or
continuation of any action, the employment of process, or any act to collect, enforce, attach,


                                               18
    Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




recover or offset from the Property or the Debtor’s other assets, to prevent or stay any person
from carrying out the transactions set forth in this Plan or to interfere with any such transactions,
(2) the creation, perfection or enforcement of any Lien or encumbrance against the Property or
the Debtor’s other assets, or (3) any Claim released under the Confirmation Order, this Plan or
pursuant to section 1141(d)(1) of the Bankruptcy Code as against the Property or the Debtor’s
other assets.

          (b)          Except as otherwise provided in this Plan, the Confirmation Order and the
Order Granting Tenants Relief From Automatic Stay dated September 3, 2019 [Docket No. 144]
the entry of the Confirmation Order shall constitute an injunction of all Creditors against the
commencement or continuation of any action, the employment of process, or any act, to collect,
recover or offset from the Property or the Debtor’s other assets.

          (c)           Except as provided in Section 8.4, nothing contained in this Article, any
other provision of this Plan or the Confirmation Order shall, enjoin, limit or restrict in any
manner the Reorganized Debtor, from administering, enforcing, attaching, collecting or taking
any other action after the Effective Date.

           (d)         Any violation of the foregoing provisions by any party shall subject the
offending party to appropriate sanctions for violation of this Section 8.1 including, without
limitation, damages, attorneys’ fees, costs and disbursements.

          (e)          The Bankruptcy Court shall retain exclusive jurisdiction, and the
Confirmation Order confirming this Plan shall provide that jurisdiction of the Bankruptcy Court
shall survive the confirmation of this Plan for the purpose of enforcing all of this Plan’s
provisions, including, without limitation, disputes relating to the interpretation and enforcement
of Plan provisions.

8.2       Limitation of Liability. Pursuant to section 1125(e) of the Bankruptcy Code, neither
the Debtor, nor any of its respective members, officers, managers, directors, agents or employees
(acting in such capacity) nor any attorney or other Professional employed by any of them, shall
have or incur any liability to any entity for any action taken or omitted to be taken in connection
with or related to the formulation, preparation, prosecution, dissemination, confirmation,
consummation or administration of this Plan, the Disclosure Statement or any contract,
instrument, release or other agreement or document created or entered into, or the distribution
of property under this Plan, except as may be expressly provided for in such agreements or
documents, and except for willful misconduct or gross negligence. Furthermore, nothing in this
Plan shall limit the liability of Professionals of the Debtor to their respective clients for
malpractice pursuant to Rule 1.8(h) of the New York Rules of Professional Conduct.

8.3      Plan and Confirmation Order as Release. From and after the Effective Date, a copy
of the Confirmation Order and this Plan shall constitute and may be submitted as a complete
defense to any Claim or liability enjoined or released pursuant to this Article VIII.




                                                 19
      Case 1-19-40820-ast       Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




8.4      Releases.

            (a)           Releases in Favor of the Debtor. Each Creditor, except as otherwise
provided in this Plan, shall be deemed to have irrevocably waived and released the Debtor from
and against any and all Claims, liabilities, suits, actions, threatened actions, whether in law or in
equity, that may have existed from the beginning of time to the Effective Date including all
Claims or liabilities arising in connection with the formulation and efforts to confirm the Plan;
provided, however, that the foregoing release shall not constitute a release of the Debtor from any
of its obligations under the Plan. The Plan also provides that on the Effective Date, the tenants
under the Unexpired Leases (except the Represented Tenants), shall be deemed to have
irrevocably waived and released any of the Debtor’s respective officers, managers, directors,
employees, members, partners, representatives, attorneys, Professionals, predecessors, successors
and assigns (together with the Debtor, the “Debtor Released Parties”) from and against any and
all Claims, liabilities, suits, actions, threatened actions, whether in law or in equity, that may have
existed from the beginning of time to the Effective Date, to the extent they are obligations of the
Debtor, including all Claims or liabilities arising in connection with the formulation and efforts
to confirm the Plan. Additionally, the Plan provides that on the Effective Date, each Creditor,
except the tenants under the Unexpired Leases, shall be deemed to have irrevocably waived and
released any of the Debtor Released Parties from and against any and all Claims, liabilities, suits,
actions, threatened actions, whether in law or in equity, that may have existed from the beginning
of time to the Effective Date, to the extent they are related to the Debtor, including all Claims or
liabilities arising in connection with the formulation and efforts to confirm the Plan.

           (b)         Releases in Favor of the Purchaser. Each Creditor, except as otherwise
provided in this Plan, on behalf of itself and its respective current and former employees,
members, partners, officers, directors, shareholders, owners, agents, attorneys, insurers,
representatives, predecessors, successors, and assigns (the “Creditor Releasing Parties”) and the
Debtor shall be deemed to have irrevocably waived and released the Purchaser and its current and
former officers, managers, directors, shareholders, owners, employees, insurers, members,
partners, representatives, agents, attorneys, other professionals, predecessors, successors and
assigns (together with the Purchaser, the “Purchaser Released Parties”) from and against any and
all Claims, liabilities, suits, actions, threatened actions, demands, losses, costs (including
attorneys’ fees), damages, Causes of Action, administrative actions or proceedings, judgments,
executions, attachments, debts, contracts, agreements, promises, liabilities and obligations of
every kind and nature whatsoever, whether in law or in equity, arising out of, in connection with
or resulting from any action taken or omitted to be taken in connection with formulating,
negotiating, soliciting, preparing, or seeking confirmation of the Plan and the transactions
contemplated hereunder; provided, however, that the foregoing release shall not constitute a
release of the Purchaser from any of its rights or obligations under the Plan.

             (c)          Exculpation. Effective as of the Effective Date, to the fullest extent
permissible under applicable law and without affecting or limiting the Debtor Release or
Purchaser Release (as described in this Section 8.4) and except as otherwise specifically provided
in this Plan, the Debtor Released Parties and the Purchaser Released Parties shall be exculpated
by and with respect to all parties (including the Debtor and the Creditors) from all Claims,
liabilities, suits, actions and threatened actions, whether in law or in equity, that may have existed


                                                 20
      Case 1-19-40820-ast        Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




 prepetition, or such acts taken postpetition, or omitted to be taken, whether known or unknown,
 in connection with or related to formulating, negotiating, soliciting, preparing, disseminating,
 confirming, administering, implementing, or consummating this Plan or the Case.

            (d)          Limitation of Release. Nothing herein shall be deemed to release the
 Purchaser from any obligations under the Regulatory Agreements and related loan documents, as
 well as any deed restrictions and Regulatory Agreement obligations recorded against the Property
 and running with the land. The Properties shall continue to be subject to (i) any covenants,
 agreements, reservations, easements, rights of way and public utility agreements of record, if any,
 and any and all violations thereof; (ii) any building and zoning regulations, restrictions and
 ordinances of the municipality in which the mortgaged premises are situated, and to any and all
 violations of same; (iii) any violations of record; (iv) any and all orders or requirements issued by
 any governmental body having jurisdiction against or effecting said premises and any violations
 of same; and (v) rights of tenants in possession of the subject premises, but subject to any
 agreement between such tenants, including the Represented Tenants, and the Purchaser, provided
 that such limitations described in this Section 8.4(d) shall not apply to any Claims arising from
 the obligations set forth in (i)-(v).

                                          ARTICLE IX

                        CONDITIONS TO THE EFFECTIVE DATE

9.1       The following shall be conditions to the Effective Date of this Plan:

           (a)      The Confirmation Order, in form and substance satisfactory to
                    the Debtor and the Purchaser, shall have been entered and
                    become a Final Order (or the Debtor and the Purchaser shall
                    have unanimously waived the requirement of a Final Order);
                    and

           (b)      The Sale is approved by the Attorney General for the State of
                    New York; and

           (c)      All actions required to be taken to implement this Plan and the
                    Confirmation Order shall have occurred.

9.2        The Effective Date shall be the date of the “Closing” and the “Closing Date” as set forth
in the Sale Contract.


                                          ARTICLE X

                             MISCELLANEOUS PROVISIONS

10.1       Orders in Aid of Consummation. Pursuant to sections 105, 1141, 1142 and 1143 of
the Bankruptcy Code, the Bankruptcy Court may enter one or more Orders in aid of Confirmation
directing the implementation of matters or actions required by this Plan.

                                                 21
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




10.2       Compliance with Tax Requirements. In connection with this Plan, the Debtor and
the Reorganized Debtor, shall comply with all withholding and reporting requirements imposed
by federal, state and local taxing authorities and distributions under this Plan shall be subject to
such withholding and reporting requirements; provided, however, that the transfer of any Cash,
property or other interest hereunder shall not be subject to any federal, state or local tax to the
fullest extent provided under section 1146 of the Bankruptcy Code.

10.3      Due Authorization by Creditors. Each and every Creditor who accepts a distribution
provided for under this Plan warrants that it is the lawful owner of such Claim and is authorized
to accept the distributions provided for in this Plan and that there are no outstanding Liens,
encumbrances, commitments, agreements, or understandings, express or implied, that may or can
in any way defeat or modify the rights released, conveyed or modified by this Plan, or obligations
undertaken by such Creditor under this Plan.

10.4      Amendments. This Plan may be altered, amended or modified by the Debtor, in
writing and signed by the Debtor, at any time before the substantial consummation of this Plan,
as provided in sections 1101(a) and 1127 of the Bankruptcy Code and Bankruptcy Rule 3019.

10.5       Revocation. The Debtor may revoke or withdraw this Plan at any time prior to entry
of the Confirmation Order. If this Plan is revoked or withdrawn or if no Confirmation Order is
entered, this Plan shall be null and void, and nothing contained in this Plan shall (i) constitute a
waiver or release of any Claims by or against, the Debtor; or (ii) prejudice in any manner the
rights of the Debtor in any further proceedings involving the Debtor or its Estate.

10.6      Filing of Additional Documents. Except as otherwise provided in this Plan, on or
before the Effective Date, the Debtor may file with the Bankruptcy Court such agreements and
other documents as may be necessary or appropriate to effectuate and further evidence the terms
and conditions of this Plan.

10.7      Section Headings. The section headings contained in this Plan are for reference
purposes only and shall not affect in any way the meaning or interpretation of this Plan.

10.8       Computation of Time. In computing any period of time prescribed or allowed by this
Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

10.9       Successors and Assigns. The rights, benefits and obligations of any Entity named or
referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or permitted assign of such Entity.

10.10      Notices. All notices and other communications to be given or made hereunder shall
be in writing and shall be deemed to have been given or made when mailed or as otherwise set
forth herein:




                                                 22
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




                        If to the Debtor, at:

                        Park Monroe Housing Development Fund Corporation
                        c/o NEBHCo
                        Attn: Authorized Representative
                        132 Ralph Avenue
                        Brooklyn, New York 11233

                        -and-

                        Archer & Greiner, P.C.
                        Counsel for Park Monroe
                        Housing Development Fund Corporation
                        Attn: Allen G. Kadish
                              Harrison H.D. Breakstone
                        1211 Avenue of the Americas, Suite 2750
                        New York, New York 10036

                        If to the Purchaser, at:

                       Cleary Gottlieb Steen & Hamilton LLP
                       Counsel for MHANY
                       Attn: Kimberly Blacklow
                             Lisa Schweitzer
                       One Liberty Plaza
                       New York, New York 10006

Notices to any Creditor shall be at (i) the addresses set forth on the respective Proofs of Claim
filed by such Holder; (ii) the addresses set forth in any written notices of address changes
delivered to the Reorganized Debtor after the date of any related Proof of Claim; (iii) the address
reflected in the Schedules if no Proof of Claim or Proof of Interest is filed and the Reorganized
Debtor has not received a written notice of a change of address; or (iv) the address reflected in
the Schedules if no Proof of Claim is filed and the Reorganized Debtor has not received a written
notice of a change of address.

10.11     Governing Law. Except to the extent that the Bankruptcy Code or Bankruptcy Rules
or other Federal law are applicable, the rights and obligations arising under this Plan shall be
governed by, and construed and enforced in accordance with the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof.

10.12     Other Actions. On the Effective Date, and without limitation by any other provision
of this Plan, the amendment of the Debtor’s bylaws as may be appropriate, the bylaws of
Reorganized Debtor, and all other actions and documents contemplated to be taken or executed
on the Effective Date, shall be authorized and approved in all respects pursuant to this Plan. In
order to effectuate the transactions set forth in this Plan the Reorganized Debtor may
reincorporate or a new entity may be formed, consistent with this Plan and the transactions set


                                                23
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




forth in Article IV and Article VI, to serve as the Reorganized Debtor. All matters provided for
in this Plan involving the corporate structure of the Debtor or Reorganized Debtor, and any
corporate action required by the Debtor or Reorganized Debtor in connection with this Plan, shall
be deemed to have occurred and shall be in effect, without any requirement of further action by
officers, directors and employees of the Debtor or Reorganized Debtor. On the Effective Date,
the appropriate officers and directors of the Reorganized Debtor are authorized and directed to
issue, execute and deliver the agreements, documents, securities and instruments contemplated
by this Plan in the name of and on behalf of Reorganized Debtor without the need for any required
approvals, authorizations, or consents, except and solely to the extent provided for in this Plan.
Nothing contained herein shall prevent the Debtor from taking such actions as may be reasonably
necessary to consummate this Plan, even if such actions are not specifically provided for within
this Plan.

10.13      Severability. In the event any provision of this Plan is determined to be unenforceable
such determination shall in no way limit or affect the enforceability and operative effect of any
or all other provisions of this Plan.

10.14      Business Day. In the event that this Plan requires an act to be performed on a day that
is not a Business Day, such act shall be performed on the first Business Day thereafter.

10.15      Tax Exemption. Pursuant to the fullest application of section 1146(c) of the
Bankruptcy Code, (a) the issuance, transfer or exchange of any securities, instruments or
documents, (b) the creation of any other Lien, mortgage, deed of trust or other security interest,
(c) the making or assignment of any lease or sublease or the making or delivery of any deed or
other instrument of transfer under, pursuant to, in furtherance of, or in connection with this Plan,
including, without limitation, any deeds, bills of sale or assignments executed in connection with
the purchase of the Property by the Purchaser and any other transaction contemplated under this
Plan or the re-vesting, transfer or sale of any real or personal property of the Debtor pursuant to,
in implementation of, or as contemplated in this Plan, and (d) the issuance, renewal, modification
or securing of indebtedness by such means, and the making, delivery or recording of any deed or
other instrument of transfer under, in furtherance of, or in connection with, this Plan, including,
without limitation, the Confirmation Order, shall not be subject any applicable document
recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate transfer
tax, or other similar tax or governmental assessment including without limitation New York City
Real Property Transfer Tax and New York State Documentary Tax.

10.16     Amendment of Bylaws. Pursuant to section 1123(a)(5)(I) of the Bankruptcy Code,
the Debtor’s bylaws and operating budget cash requirements shall be deemed amended as of the
Effective Date, to the extent necessary, to implement the terms of this Plan.

10.17     Reorganized Debtor. The Debtor, on and after the Effective Date shall be referred to
as the Reorganized Debtor.




                                                 24
     Case 1-19-40820-ast        Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




                                         ARTICLE XI

                             RETENTION OF JURISDICTION

11.1      Retention of Jurisdiction. Notwithstanding the entry of the Confirmation Order or the
occurrence of the Effective Date, until the Case is closed, the Bankruptcy Court shall retain and
have original, but not exclusive, jurisdiction to:

         (a)           Ensure that this Plan is consummated, and to enter any Order pursuant to
section 1142(b) of the Bankruptcy Code, to compel the Debtor and any other necessary party, to
take such action and execute such documents to effectuate this Plan;

         (b)          Consider any modification of this Plan proposed pursuant to section 1127
of the Bankruptcy Code and Bankruptcy Rule 3019;

         (c)            Allow, disallow, determine, liquidate, classify or establish the priority,
secured or unsecured status of any Claim, including, without limitation, the resolution of any
request for payment of any Administrative Expense, the resolution of any and all objections to
the allowance or priority of Claims, and the resolution of any adversary proceeding;

         (d)           Grant or deny any and all applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or this Plan, for any
period ending on or before the Effective Date;

         (e)            Resolve any motions pending on the Effective Date to assume, assume
and assign or reject any Executory Contract or Unexpired Lease to which the Debtor is a party or
with respect to which the Debtor may be liable and to hear, determine and if necessary, liquidate,
any and all Claims arising therefrom;

         (f)            Ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of this Plan;

          (g)           Decide or otherwise resolve any and all applications, motions, adversary
proceedings, contested or litigated matters, and any other matters or grant or deny any
applications involving the Debtor that may be pending on the Effective Date;

         (h)            Enter such Orders as may be necessary or appropriate to implement or
consummate the provisions of this Plan and all contracts, instruments, releases and other
agreements or documents created in connection with this Plan or the Disclosure Statement or to
enforce all orders, judgments, injunctions, and rulings entered in connection with the Case,
including, but not limited to, any Order necessary to enforce the provisions of this Plan;

         (i)            Resolve any and all controversies, suits or issues that may arise in
connection with the consummation, interpretation or enforcement of this Plan or any Entity’s
obligations incurred in connection with this Plan;



                                                25
     Case 1-19-40820-ast        Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




          (j)          Modify this Plan before or after the Effective Date pursuant to section 1127
of the Bankruptcy Code, or to modify the Disclosure Statement or any contract, instrument, release
or other agreement or document created in connection with this Plan or the Disclosure Statement;

          (k)            Remedy any defect or omission or reconcile any inconsistency in any
Order, this Plan, the Disclosure Statement or any contract, instrument, release or other agreement
or document created in connection with this Plan, to the extent authorized herein or in the
Bankruptcy Code;

        (l)            Enter and implement such Orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

          (m)           Determine any dispute arising under or related to this Plan, including,
without limitation, any dispute concerning the scope or effect of any release provided for by this
Plan or the Confirmation Order;

          (n)            Determine any other matters that may arise in connection with or related
to this Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument, release
or other agreement or document created in connection with this Plan or the Disclosure Statement;

         (o)           Enter an Order or final decree concluding the Case.

11.2       Post-Effective Date Jurisdiction. Notwithstanding the entry of the Confirmation
Order, the occurrence of the Effective Date, a final decree, or an Order closing the Case, the
Bankruptcy Court shall retain and have original, but not exclusive, jurisdiction (including to
reopen the Case) for the purpose of enforcing, by injunction or otherwise, the terms of this Plan,
the Confirmation Order and any final decree, including, without limitation, the enforcement of
any rights of the Reorganized Debtor.




                                                26
      Case 1-19-40820-ast    Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




Dated: New York, New York                         PARK MONROE HOUSING
       October 8, 2020                            DEVELOPMENT FUND CORPORATION
                                                  Debtor and Debtor-in-Possession



                                                  By:
                                                        Jeffrey E. Dunston
                                                        Authorized Representative

ARCHER & GREINER, P.C.



By:    s/ Allen G. Kadish
    Allen G. Kadish
    Harrison H.D. Breakstone
1211 Avenue of the Americas, Suite 2750
New York, New York 10036
Tel: (212) 682-4940
Email: akadish@archerlaw.com
           hbreakstone@archerlaw.com

Counsel for Park Monroe Housing
Development Fund Corporation,
Debtor and Debtor-in-Possession




                                             27
Case 1-19-40820-ast    Doc 296    Filed 10/08/20    Entered 10/08/20 14:54:27




                            Index to Exhibits

          Exhibit A:             Contract of Sale
          Exhibit B:             Causes of Action
Case 1-19-40820-ast   Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27




                                Exhibit A

                           Contract of Sale




                                    29
Case 1-19-40820-ast   Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27


                                                        EXECUTION VERSION




                            AGREEMENT

                                  OF

                        PURCHASE AND SALE


                       DATED AUGUST 28, 2020




                                    i
       Case 1-19-40820-ast                    Doc 296           Filed 10/08/20              Entered 10/08/20 14:54:27




                                                   TABLE OF CONTENTS

                                                                                                                                   Page No.

ARTICLE 1 - Basic Information .................................................................................................... 5
   1.1.     Certain Basic Terms ......................................................................................................... 5
   1.2.     Notice Addresses .............................................................................................................. 8
ARTICLE 2 - Property.................................................................................................................... 8
   2.1.     Property Description ........................................................................................................ 8
ARTICLE 3 – [Intentionally Omitted] ........................................................................................... 9
ARTICLE 4 - Due Diligence .......................................................................................................... 9
   4.1.     Due Diligence ................................................................................................................... 9
   4.2.     Executory Contracts, Unexpired Leases, Service Contracts and Other Contracts ......... 10
   4.3.     Bankruptcy Court Filings ............................................................................................... 11
   4.4.     Proprietary Information; Confidentiality ....................................................................... 11
   4.5.     No Representation or Warranty by Seller. ..................................................................... 11
ARTICLE 5 - Title and Survey..................................................................................................... 12
ARTICLE 6 - Operations and Risk of Loss .................................................................................. 13
   6.1.     Ongoing Operations ....................................................................................................... 13
   6.2.     Damage........................................................................................................................... 14
   6.3.     Condemnation ................................................................................................................ 15
ARTICLE 7 - Closing ................................................................................................................... 15
   7.1.     Closing ........................................................................................................................... 15
   7.2.     Conditions to Parties’ Obligation to Close..................................................................... 15
   7.3.     Seller’s Deliveries .......................................................................................................... 16
   7.4.     Purchaser’s Deliveries .................................................................................................... 17
   7.5.     Closing Statements ......................................................................................................... 18
   7.6.     Possession....................................................................................................................... 18
   7.7.     Delivery of Books and Records ..................................................................................... 18
ARTICLE 8 - Deposits ................................................................................................................. 19
   8.1.     Taxes and Utilities.......................................................................................................... 19
   8.2.     Closing Costs ................................................................................................................. 19
   8.3.     [Intentionally Omitted]................................................................................................... 19
   8.4.     Tenant Deposits and Property Accounts ........................................................................ 19
ARTICLE 9 - Representations and Warranties ............................................................................ 19


                                                                       ii
       Case 1-19-40820-ast                     Doc 296            Filed 10/08/20               Entered 10/08/20 14:54:27




   9.1.      Seller’s Representations and Warranties ........................................................................ 19
   9.2.      Purchaser’s Representations and Warranties ................................................................. 24
   9.3.      Survival of Representations and Warranties .................................................................. 25
   9.4.      Purchaser Wherewithal. ................................................................................................. 25
ARTICLE 10 - Default and Remedies .......................................................................................... 26
   10.1.        Seller’s Remedies ....................................................................................................... 26
   10.2.        Purchaser’s Remedies ................................................................................................. 26
   10.3.        Notice and Right to Cure ............................................................................................ 26
ARTICLE 11 - Disclaimers Release and Indemnity..................................................................... 26
   11.1.        Disclaimers By Seller ................................................................................................. 26
   11.2.        Sale “As Is, Where Is.” ............................................................................................... 27
   11.3.        Seller Released from Liability .................................................................................... 28
   11.4.        “Hazardous Materials” Defined.................................................................................. 28
   11.5.        Survival ....................................................................................................................... 28
ARTICLE 12 - Miscellaneous ...................................................................................................... 29
   12.1.        Parties Bound; Assignment ........................................................................................ 29
   12.2.        Headings ..................................................................................................................... 29
   12.3.        Invalidity and Waiver ................................................................................................. 29
   12.4.        Governing Law ........................................................................................................... 29
   12.5.        Survival ....................................................................................................................... 29
   12.6.        Entirety and Amendments .......................................................................................... 29
   12.7.        [Intentionally Omitted] ............................................................................................... 30
   12.8.        Notices ........................................................................................................................ 30
   12.9.        Construction................................................................................................................ 30
   12.10.       Calculation of Time Periods ....................................................................................... 30
   12.11.       Execution in Counterparts .......................................................................................... 30
   12.12.       No Recordation ........................................................................................................... 31
   12.13.       Further Assurances ..................................................................................................... 31
   12.14.       Discharge of Obligations ............................................................................................ 31
   12.15.       No Third Party Beneficiary ........................................................................................ 31
   12.16.......................................................................................................................................... 31
LIST OF EXHIBITS ..................................................................................................................... 36
EXHIBIT A – Property Description (the “Land”) ........................................................................ 37
EXHIBIT B – Service Contracts ................................................................................................. B-1


                                                                        iii
       Case 1-19-40820-ast                Doc 296         Filed 10/08/20           Entered 10/08/20 14:54:27




EXHIBIT C – Property Documents ............................................................................................ C-1
EXHIBIT D – Bargain and Sale Deed Without Covenants Against Grantor’s Acts .................. D-1
EXHIBIT E – Assignment of Leases Rents and Arrears .............................................................E-1
EXHIBIT F – Notice To Tenants ................................................................................................. F-1
EXHIBIT G – Residential and Commercial Rent Roll ................................................................ F-1




                                                                iv
       Case 1-19-40820-ast       Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




                          AGREEMENT OF PURCHASE AND SALE

        This Agreement of Purchase and Sale (“Agreement”) dated August 27, 2020, is made and
 entered into by and between Purchaser and Seller.

                                            RECITALS

 A.      Defined terms are indicated by initial capital letters. Defined terms shall have the meaning
 set forth herein, whether or not such terms are used before or after the definitions are set forth.

 B.      Purchaser desires to purchase the Property and Seller desires to sell the Property, all upon
 the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
 agreements set forth herein, as well as the sums to be paid by Purchaser to Seller, and for other
 good and valuable consideration, the receipt and sufficiency of which are acknowledged,
 Purchaser and Seller agree as follows:

                                 ARTICLE 1 - Basic Information

         1.1.    Certain Basic Terms.

                 The following defined terms shall have the meanings set forth below:

               1.1.1. Seller: Park Monroe Housing Development Fund Corporation, debtor and
debtor-in-possession (“Seller”), a New York not-for-profit corporation.

               1.1.2. Purchaser: MHANY Management Inc., a New York not-for-profit
corporation or its designee pursuant to Article 12.1 hereof (“Purchaser”).

               1.1.3. Purchase Price: The Purchase Price shall be the sum of (i) the full Allowed
amount of the NYC Claims, (ii) the full Allowed amount of the Estate Professional Fees, (iii) the
Bankruptcy Statutory Fees, and (iv) such amounts to be allocated to the class of general unsecured
creditors in accordance with the plan filed by the Seller in its Bankruptcy Case (the “Chapter 11
Plan”).

                1.1.4. Title Company:          All New York Title Agency, Inc.
                                               222 Bloomingdale Road, Ste. 306
                                               White Plains, NY 10605
                        Attention:             Joseph S. Petrillo, Esq.
                        Telephone:             914-686-5600
                        Email:                 jpetrillo@allnyt.com

                1.1.5. Effective Date:         The Closing Date.

             1.1.6. Closing Date: On the 45th Calendar day after the issuance of a Final Order
from the Bankruptcy Court approving the Agreement and authorizing the sale under its terms as


                                                  1
       Case 1-19-40820-ast        Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




more fully described below, at 11:00am at the office of Archer & Greiner, P.C., or such earlier date
and location as mutually agreed to by the parties hereto, TIME OF THE ESSENCE.

              1.1.7. Administrative Expense: “Administrative Expense” or “Administrative
Claim” means any cost and expense of administration of the Bankruptcy Case allowable under
Section 503(b) of the Bankruptcy Code.

             1.1.8. Proof of Claim: a proof of Claim filed pursuant to section 501 of the
Bankruptcy Code.

               1.1.9. Bankruptcy Statutory Fees: the amount due and owing to the U.S. Trustee
pursuant to 28 U.S.C. § 1930(a)(6) as of the Closing Date.

             1.1.10. Retained Professionals: Archer & Greiner, P.C., as Seller’s counsel, and
Sperber Denenberg & Kahan, P.C., as special landlord-tenant counsel for the Seller.

                1.1.11. Estate Professional Fees: the Allowed Administrative Expenses as of the
Closing Date, less any amounts that have already been paid or that may be paid through the
application of a retainer provided to any of the Retained Professionals.

               1.1.12. NYC Claims: the Claims relating to the creditors and Proofs of Claim set
forth in Schedule 5.1.1B.

                1.1.13. Allowed: when used with “Claim”, “Administrative Expense” or
“Administrative Claim”, means a Claim, Administrative Expense or Administrative Claim against
the Seller that has been allowed by Final Order or has not been disallowed pursuant to a Final Order
and is not disputed and (i) with respect to a Proof of Claim or a request for a payment of
Administrative Expense or Administrative Claim, has been timely filed with the Bankruptcy Court,
or (ii) if no Proof of Claim has been filed, that has been or hereafter is listed by the Seller in its
Schedules of Assets and Liabilities, List of Holders of Interests [Docket No. 18 in the Seller’s
Bankruptcy Case] and Statement of Financial Affairs [Docket No. 19 in the Seller’s Bankruptcy
Case] (each, as amended) as liquidated in amount and not disputed or contingent.

               1.1.14. Closing Costs.

                 Closing costs shall be allocated and paid as follows:

   Cost                                                                        Responsible Party
   Title Commitment                                                            Purchaser
   Premium for Title Policy                                                    Purchaser
   Costs of Survey and/or any revisions, modifications or recertifications     Purchaser
   thereto
   Costs for UCC Searches                                                      Purchaser
   Recording Fees                                                              Purchaser
   New York City and State Transfer Tax                                        Seller




                                                   2
       Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




               1.1.15. Bankruptcy Code: Title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq.

               1.1.16. Claim: has the meaning set forth in Section 101(5) of the Bankruptcy Code.

                 1.1.17. Lien: any lien (statutory or other), encumbrance, pledge, mortgage,
indenture, deed of trust, security interest, claim, adverse interest, license, sublicense, charge, escrow,
option, preemptive right, right of first offer or refusal, servitude, security agreement or other similar
agreement, commitment, community property interest, hypothecation, condition, equitable interest,
transfer restriction under any shareholder or similar agreement or encumbrance or any other right of
a third party in respect of an asset.

                1.1.18. Final Order: an order as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment, motion for rehearing
or motion for new trial, request for stay, motion or petition for reconsideration, application or request
for review, or other similar motion, application, notice or request (collectively, a “Challenge”) has
been timely filed, or, if any of the foregoing has been timely filed, it has been disposed of in a manner
that upholds and affirms the subject order in all respects without the possibility for further Challenge
thereon and as to which the time for instituting or filing a Challenge shall have expired.




                                                     3
       Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




            1.2.   Notice Addresses:

  Purchaser:       MHANY MANAGEMENT                 Copy to:        Cleary Gottlieb Steen & Hamilton
                   INC.                                             LLP
                   470 Vanderbilt Avenue, 9th Floor                 One Liberty Plaza
                   Brooklyn, NY 11238                               New York, New York 10006
                   Attention: Ismene Speliotis                      Attention: Kimberly Blacklow
                   Telephone: (718) 246-8080 x203                   Lisa Schweitzer
                   Email:                                           Telephone: 212-225-2000
                   ispeliotis@mutualhousingny.org                   Email: kblacklow@cgsh.com
                                                                    lschweitzer@cgsh.com

  Seller:          PARK MONROE HDFC                      Copy to:   ARCHER & GREINER, P.C.
                   c/o NEBHDCo.                                     1211 Avenue of the Americas,
                   132 Ralph Avenue                                 Suite 2750
                   Brooklyn, NY 11233                               New York, New York 10036
                   Attention: Jeffrey Dunston,                      Attention: Allen G. Kadish
                   Authorized Representative                        Harrison H.D. Breakstone
                   Telephone: (718) 453-9490                        Telephone: (212) 682-4940
                   Email: jdunston@nebhdco.org                      Email: akadish@archerlaw.com
                                                                    hbreakstone@archerlaw.com

                                         ARTICLE 2 - Property

            2.1.   Property Description.

                   Subject to the terms and conditions of this Agreement, at the Closing, (i) Seller will
  sell, transfer, assign, convey and deliver to Purchaser the following property described in this
  Article 2.1 (collectively, the “Property”), and (ii) Purchaser will purchase, acquire and accept from
  Seller, the Property, in each case, free and clear of all Liens and Claims (other than those that
  Purchaser elects to assume under ARTICLE 5, if any):

                2.1.1. Real Property. The land described in Exhibit A attached hereto (the “Land”),
together with all of Seller’s rights, title and interest in and to (i) all improvements located thereon
(“Improvements”), (ii) all the rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in any way appertaining thereto, and (iii) without warranty, all right, title,
and interest of Seller, if any, in and to all strips and gores and any land lying in the bed of any street,
road or alley, open or proposed, adjoining such Land and (iv) all right, title and interest of the Seller
in and to any award made or to be made in lieu thereof and in and to any unpaid award for damage
to said Property by reason of change of grade of any street ((i) – (iv) collectively, the “Real
Property”).

          This sale also includes all air and development rights, if any. Seller makes no representation
  as to the existence of same except that Seller has not previously transferred or encumbered any
  such rights.




                                                     4
       Case 1-19-40820-ast         Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




                2.1.2. Leases. All of Seller’s right, title and interest, without warranty, in all leases
listed on Schedule 2.1.2 hereto of the Real Property, including leases which may be made by Seller
after the Effective Date and prior to Closing as permitted by this Agreement (the “Leases”). For the
avoidance of doubt, Seller shall seek to have all Leases assumed and assigned to Purchaser in
accordance with section 365 of the Bankruptcy Code and Article 4.2.2 hereof.

              2.1.3. Contracts. All of Seller’s right, title and interest in any executory contracts
assumed and assigned to Purchaser (at Purchaser’s sole option) in accordance with section 365 of
the Bankruptcy Code and Section 4.2.2 hereof.

                2.1.4. Tangible Personal Property. All of Seller’s right, title and interest, without
warranty, in the equipment, machinery, furniture, furnishings, supplies and other tangible personal
property, if any, owned by Seller and now or hereafter located in and used in connection with the
operation, ownership or management of the Real Property including those tools and equipment used
in connection with repair, maintenance and operation of the Improvements, but specifically
excluding any items of personal property owned by tenants and/or manager, if any, at or on the Real
Property and further excluding any items of personal property owned by third parties and/or leased
to Seller (collectively, the “Tangible Personal Property”).

                2.1.5. Intangible Personal Property. All of Seller’s right, title and interest, if any,
without warranty, in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trademarks associated with the
Real Property and the Improvements, including Seller’s rights and interests, if any, in the name of
the Real Property; the plans and specifications and other architectural and engineering drawings for
the Improvements, if any (to the extent assignable without cost to Seller); warranties (to the extent
assignable without cost to Seller); contract rights related to the construction, operation, ownership
or management of the Real Property, if any (but only to the extent assignable without cost to Seller
and Seller’s obligations thereunder are expressly assumed by Purchaser pursuant to this Agreement);
governmental permits, approvals and licenses, if any (to the extent assignable without cost to Seller)
(collectively the “Intangible Personal Property”).

               2.1.6. Licenses and Permits. All right, title and interest of Seller, if any, in and to
any licenses and permits owned or held by Seller (including any certificates of occupancy) to the
extent such are assignable and related to or arising out of or used directly in connection with the
ownership or operation of the Property (collectively, “Licenses and Permits”).

                2.1.7. Security Deposits and Other Accounts. Notwithstanding anything to the
contrary herein, the Seller shall transfer to Purchaser, without any adjustment of the Purchase Price
therefor, all reserve, collection, property management and escrow accounts (if any), including the
security deposit escrow accounts, and rent collections not spent in accordance with Article 6.1.1.

                 2.1.8. Fee Simple Title. Seller shall convey and Purchaser shall accept fee simple
title to the Real Property in accordance with the terms of this Agreement, subject to ARTICLE 5.




                                                    5
       Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




                               ARTICLE 3 – [Intentionally Omitted]

                                    ARTICLE 4 - Due Diligence

         4.1.    Due Diligence.

                Purchaser acknowledges that this Agreement is not subject to a due diligence period
 and except as otherwise expressly provided for herein, the Property shall be purchased by
 Purchaser “AS-IS, WHERE IS, WITH ALL FAULTS as of the date of Closing less reasonable
 wear and tear and casualty loss” as more particularly provided for in Article 11.2 of this
 Agreement. Between the date hereof and Closing, Seller shall provide Purchaser with such
 information in Seller’s possession regarding the operation of the Property and costs associated
 therewith, the leases, rent and tenants associated with the Property and compliance with legal
 matters in the operation of the Property as Purchaser reasonably requests. Upon request of
 Purchaser, Seller shall provide Purchaser access during normal business hours upon reasonable
 advance notice to conduct a customary Phase 1 and, if indicated, Phase 2 environmental
 assessment of the Property (such Phase 1 and/or Phase 2, the “Environmental Due Diligence”).
 Any such Phase 1 or Phase 2 shall be conducted, at the cost of Purchaser, and by a firm experienced
 in performing such environmental assessments and prior to entry on the Property, Purchaser shall
 deliver to Seller a certificate of insurance applicable to the Property (or portion thereof being
 entered upon) containing customary liability coverage naming Seller and Purchaser as additional
 insureds in respect of such insurance coverage.

       4.2.      Executory Contracts, Unexpired Leases, Service Contracts and Other
 Contracts.

              4.2.1. The schedule of service, maintenance, supply and management contracts
(“Service Contracts”) attached hereto as Exhibit B lists all such contracts affecting the Property, and
the information set forth therein is accurate as of the date hereof, all of which are terminable in
accordance with their respective terms.

                4.2.2. Seller shall provide Purchaser with reasonable notice prior to the date upon
which Seller will file its Chapter 11 Plan in Seller’s Chapter 11 case, In re Park Monroe Housing
Development Fund Corporation, pending in the United States Bankruptcy Court for the Eastern
District of New York (the “Bankruptcy Court”) under Chapter 11 Case No 19-40820 (CEC) (the
“Bankruptcy Case”) (such period, the “Prior Notice Period”). Purchaser may elect, by delivering
written notice, to designate for assumption and assignment any executory contract (including those
listed on Exhibit B hereto) or unexpired lease affecting the Property to which the Seller is a party.
Upon the designation of any such executory contract or unexpired lease pursuant to this section,
Seller will use its best efforts to assume and assign the applicable executory contract or unexpired
lease to Purchaser, including by seeking approval of the Bankruptcy Court in accordance with
section 365 of the Bankruptcy Code in connection with the approval of Seller’s Chapter 11 Plan.
Purchaser shall pay any or be responsible for any amounts payable in order to cure any monetary
defaults required to be cured under section 365(b)(1) of the Bankruptcy Code or otherwise to
effectuate, pursuant to the Bankruptcy Code, the assumption of the executory contracts or unexpired
leases, whether as determined by the Bankruptcy Court or agreed to by the Purchaser and the non-
debtor counterparty to the applicable executory contract or unexpired lease (the “Cure Costs”).


                                                   6
     Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




                4.2.3. Seller shall deliver at Closing notices of termination of all Service Contracts
that are not assumed by Purchaser to the extent such Service Contracts have not otherwise expired.
Effective as of the Closing, Purchaser hereby assumes the obligations arising from and after the
Closing Date under the service contracts that Purchaser has agreed to assume in writing and as to
which the Bankruptcy Court has approved the assumption and assignment to Purchaser as of the
Closing.

       4.3.    Bankruptcy Court Filings

              Seller shall provide Purchaser with advance drafts of any motions, pleadings or
Bankruptcy Court filings relating to the sale of the Property and/or the Seller’s Chapter 11 Plan a
reasonable time prior to date of filing.

       4.4.    Proprietary Information; Confidentiality.

                Purchaser acknowledges that all information and materials given by Seller to
Purchaser in connection with the Property as of the date hereof, including, without limitation, the
materials described in Exhibit C attached hereto (collectively, the “Property Documents”) are
proprietary and confidential and were delivered to Purchaser solely to assist Purchaser in
determining the feasibility of purchasing the Property. Prior to the time that the Agreement is filed
with or disclosed to the Bankruptcy Court, Purchaser shall not use the Property Documents for any
purpose other than as set forth in the preceding sentence. Purchaser shall not use or disclose the
contents of the Property Documents or this Agreement, and Purchaser shall not disclose the fact
that negotiations have taken place between Purchaser and Seller in connection with the Property,
in each case, to any person other than to those persons who were responsible for determining the
feasibility of Purchaser’s acquisition of the Property or third parties (including attorneys,
consultants, appraisers, investors, applicable governmental agencies, lenders, and the Title
Company) engaged by Purchaser (or its affiliates) to assist in Purchaser’s acquisition of the
Property (collectively, “Permitted Outside Parties”). Purchaser shall not divulge or use the contents
of the Property Documents and other information except in accordance with the express terms of
Article 4.4 or as otherwise required by law. In permitting Purchaser to review the Property
Documents or any other information, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created.

       4.5.    No Representation or Warranty by Seller.

               Purchaser acknowledges that except as expressly set forth herein, and in accordance
with Article 10.2 Seller has not made nor makes any warranty or representation regarding the truth,
accuracy or completeness of the Property Documents or the source(s) thereof. Purchaser further
acknowledges that some if not all of the Property Documents were prepared by third parties other
than Seller. Seller expressly disclaims any and all liability for representations or warranties,
express or implied, statements of fact and other matters contained in such information, or for
omissions from the Property Documents, or in any other written or oral communications
transmitted or made available to Purchaser, whether on, prior to, or subsequent to the date hereof.
Except as provided for herein, Purchaser shall rely solely upon its own investigation with respect
to the Property, including, without limitation, the Property’s physical, environmental or economic


                                                  7
       Case 1-19-40820-ast         Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




 condition, compliance or lack of compliance with any ordinance, order, permit, law or regulation
 or any other attribute or matter relating thereto. Seller has not undertaken any independent
 investigation as to the truth, accuracy or completeness of the Property Documents furnished by
 any third party other than those prepared by or furnished by Seller and are providing any such
 Property Documents solely as an accommodation to Purchaser.

                                   ARTICLE 5 - Title and Survey

                5.1.1. Purchaser has obtained or shall obtain: (i) a current preliminary title report for
the Real Property issued by the Title Company; (ii) copies of all underlying title documents described
in the Title Commitment (collectively, “Title Commitment”); and (iii) if Purchaser so elects, a survey
of the Real Property (the “Survey”). Except as otherwise provided herein, Purchaser shall accept
title to the Property AS IS, and subject to the New York City Department of Housing Preservation
and Development mortgages and regulatory agreements (which shall be assumed and assigned in
connection with the Seller’s Chapter 11 Plan) specified on Schedule 5.1.1A (the “HPD
Agreements”). Notwithstanding anything to the contrary herein:

                (a)     if any of the following occurs (each, a “Termination Event”), then Purchaser
 may elect in its sole discretion not to acquire the Property by giving notice in accordance with
 Article 2.1 within five (5) business days after the date that Purchaser becomes aware of such
 Termination Event:

                         (1) a petition to approve this Agreement has not been submitted to the
                             Attorney General of the State of New York (the “NYAG”) within 30
                             days following execution of this Agreement;

                         (2) the Purchase Price exceeds $1,400,000.00;

                         (3) the Allowed Amount of the NYC Claims exceeds $1,000,000.00;

                         (4) the Allowed amount of the Estate Professional Fees exceeds
                             $400,000.00;

                (b)     Except as expressly provided in this Article 5.1.1, as set forth in an order of
 the Bankruptcy Court or as set forth in a separate agreement between the Purchaser, Seller and
 certain tenants holding Leases and represented by Brooklyn Legal Services NYC and Arnold &
 Porter Kaye Scholer LLP, the sale of the Property to the Purchaser shall be free and clear of any
 and all Liens and Claims of any kind, nature or description.

         Upon Purchaser termination of this Agreement pursuant to this Article 5.1.1, this
 Agreement shall be null and void and the parties hereto shall be relieved of all further obligations
 and liability with respect to the subject matter of this Agreement.

                             ARTICLE 6 - Operations and Risk of Loss

         6.1.    Ongoing Operations.

                 From the Effective Date through Closing:

                                                    8
       Case 1-19-40820-ast         Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




                6.1.1. Leases and Service Contracts. Seller will continue to operate the Property
in the ordinary course of business and make all repairs and improvements necessary to comply with
all governmental rules and regulations, any mortgages or regulatory agreements. Seller shall use
reasonable commercial efforts to collect rents on the Property. All rents or other amounts collected
but unspent as of the Closing Date shall be delivered to Purchaser at Closing pursuant to Article
2.1.7.

                6.1.2. New Contracts. Other than lease renewals required under the New York State
Rent Stabilization Law and provided such renewals charge the maximum rent permitted thereunder,
Seller will not, on or after the Effective Date, enter into any new contract without Purchaser’s
consent (which consent shall not be unreasonably withheld) that will be an obligation affecting the
Property subsequent to the Closing including, but not limited to, mortgages, restrictive covenants
and/or contracts placing use restrictions on the Property, except that the restrictions in this Article
6.1.2 shall not include contracts entered into in the ordinary course of business that are terminable
without cause and without the payment of any termination penalty on not more than thirty (30) days’
prior notice.

                6.1.3. Maintenance of Improvements; Removal of Personal Property. Subject
to Articles 6.2 and 6.3, Seller shall maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and shall maintain its current insurance on the
Property, all in a manner consistent with Seller’s maintenance of, and insurance on, the
Improvements during Seller’s period of ownership and shall satisfy all accounts payable on or prior
to the Closing Date. Seller will not remove any Tangible Personal Property except as in the ordinary
course of business or as may be required for necessary repair or replacement, and replacement shall
be of approximately equal quality and quantity as the removed item of Tangible Personal Property.

               6.1.4. Application of Security Deposits. Seller shall not, between the date hereof
and the Closing Date, apply any of such security deposits with respect to any tenant in occupancy of
the Closing Date, unless Seller is entitled to do so under the terms of the lease and provides notice
to Purchaser.

                6.1.5. Vacant Residential and Commercial Space. Except as required by
applicable laws and the HPD Agreements, Seller shall not re-let an apartment or commercial space
which is currently or becomes vacant without notifying Purchaser of such vacancy and if Purchaser
instructs Seller to keep the apartment vacant, the Seller shall receive a credit at Closing for lost rent
resulting from such vacancy in an amount equal to, in the case of a residential space, the maximum
amount of rent legally permissible for such unit as of the date of such vacancy and, in the case of a
commercial space, the amount of rent that is commensurate with the market rate for such commercial
space as of the date of such vacancy. Seller does not warrant that any particular Lease or tenancy
will be in force or effect as of the Closing or that the tenants will have performed their obligations
thereunder. The termination of any Lease prior to Closing by reason of the tenant’s default
thereunder shall not affect the obligations of Purchaser under this Agreement or entitle Purchaser to
any credit or abatement against the Purchase Price or give rise to any other claim. True copies of all
Leases, to the extent in Seller’s possession or control, will be delivered or made available to
Purchaser upon Purchaser’s request and after execution of this Agreement. Seller will not be
obligated to enter into and, other than lease renewals in accordance with Article 6.1.2, will not enter


                                                    9
       Case 1-19-40820-ast         Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




into any leases without first obtaining the Purchaser’s prior written consent (which consent shall not
be unreasonably withheld).

         6.2.    Damage.

                If prior to Closing the Property is damaged by fire or other casualty, Seller shall
 estimate the cost to repair and the time required to complete repairs and will provide Purchaser
 written notice of Seller’s reasonable estimation of the cost to repair (the “Casualty Notice”) as
 soon as reasonably possible after the occurrence of the casualty.

                 6.2.1. Material. In the event of any Material Damage (as defined below) to or
destruction of the Property or any portion thereof prior to Closing, either Purchaser or Seller at their
option, may terminate this Agreement by delivering written notice to the other on or before the
expiration of thirty (30) calendar days after the date Seller delivers the Casualty Notice to Purchaser
(and if necessary, the Closing Date shall be extended to give the parties the full thirty-day period to
make such election and to obtain insurance settlement agreements with Seller’s insurers). Upon any
such termination, the parties hereto shall have no further rights or obligations hereunder, other than
those that by their terms survive the termination of this Agreement. Upon such release, this
Agreement shall be null and void and the parties hereto shall be relieved of all further obligations
and liability with respect to the subject matter of this Agreement. If neither party terminates this
Agreement within said thirty (30) day period, then the parties shall proceed under this Agreement
and close on schedule, and as of Closing Seller shall assign to Purchaser, without representation or
warranty by or recourse against Seller, all of Seller’s rights in and to any resulting insurance proceeds
(including any rent loss insurance applicable to any period on and after the Closing Date) due Seller
as a result of such damage or destruction and Purchaser shall assume full responsibility for all needed
repairs, and Seller shall receive a credit at Closing for any deductible amount under such insurance
policies. For the purposes of this Agreement, “Material Damage” and “Materially Damaged” means
damage which, in Seller’s reasonable estimation, exceeds, in the aggregate, $3,000,000.00 to repair
or which, in Seller’s reasonable estimation, will take longer than one hundred and eighty (180) days
to repair.

                6.2.2. Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement pursuant to Article 6.2.1;
provided, however, that to the extent that prior to Closing, Seller receives any insurance proceeds
with respect to any casualty, destruction or damage of the Property, Seller shall, at its sole option,
either (i) apply such insurance proceeds to repair the damage before the Closing in a manner
reasonably satisfactory to Purchaser, or (ii) assign to Purchaser, without representation or warranty
by or recourse against Seller, all of Seller’s rights in and to any such insurance proceeds (including
any rent loss insurance applicable to any period on and after the Closing Date) due Seller as a result
of such damage or destruction.

         6.3.    Condemnation.

                 If proceedings in eminent domain are instituted with respect to the Property or any
 portion thereof, excluding temporary takings and takings that result in a decrease in the appraised
 value of less than 5% and do not interfere with the ability to use the remainder of the Property for
 its current use, either Purchaser or Seller may, at their option, by written notice to the other given


                                                    10
       Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




 within ten (10) days after notification of such proceedings (and if necessary the Closing Date shall
 be automatically extended to give the party the full ten-day period to make such election), either:
 (i) terminate this Agreement, in which case the parties hereto shall have no further rights or
 obligations, other than those that by their terms survive the termination of this Agreement, or (ii)
 proceed under this Agreement, in which event Seller shall, at the Closing, assign to Purchaser its
 entire right, title and interest in and to any condemnation award, and Purchaser shall have the sole
 right after the Closing to negotiate and otherwise deal with the condemning authority in respect of
 such matter. If the electing party does not give the other written notice of its election within the
 time required above, such party shall be deemed to have elected option (ii) above. It is a condition
 of closing that no condemnation proceedings shall be pending or threatened.

                                        ARTICLE 7 - Closing

         7.1.    Closing.

               The consummation of the transaction contemplated herein (“Closing”) shall occur
 on the Closing Date at the offices of Seller’s counsel (or such other location as may be mutually
 agreed upon by Seller and Purchaser).

         7.2.    Conditions to Parties’ Obligation to Close.

                In addition to all other conditions set forth herein, the obligation of Seller, on the
 one hand, and Purchaser, on the other hand, to consummate the transactions contemplated
 hereunder are conditioned upon the following:

               7.2.1. Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects as of the date of this
Agreement and the Closing Date except for changes resulting from passage of time (provided that
either party may waive the requirement with respect to the other party); and

               7.2.2. Deliveries. As of the Closing Date, the other party shall have tendered all
deliveries described in Articles 7.3 and 7.4 to be made at Closing.

               7.2.3. Bankruptcy Court Approval of Contract and Sale. The Seller’s and
Purchaser’s respective obligations under this Agreement are subject to approval and order of the
United States Bankruptcy Court in the Seller’s Bankruptcy Case. Prior approval by the Office of the
New York Attorney General (“NYAG”) is a predicate to any order of the United States Bankruptcy
Court. In the event that the approval is denied by the Bankruptcy Court and/or orders a sale to
another purchaser, this Agreement shall automatically be deemed null and void, and the parties
hereto shall be relieved of all further obligations and liability with respect to the subject matter of
this Agreement.

               7.2.4. Final Approval Order. The Confirmation Order shall have become a Final
Order, and such Final Order shall be satisfactory in form and in substance to the Purchaser in its sole
discretion. This condition may be waived by Purchaser and Seller together in writing.

             7.2.5. Attorney General Approval. The NYAG shall have approved this
Agreement and the purchase and sale contemplated herein.

                                                   11
       Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




        7.3.    Seller’s Deliveries. On the Closing Date, Seller shall deliver to Purchaser, in form
 acceptable to both, the following:

               7.3.1. Deed. A bargain and sale deed in the form of Exhibit D attached hereto
without covenants in a form acceptable for recordation, executed and acknowledged by Seller
including Lien Law 13 provision, conveying to Purchaser Seller’s interest in the Real Property (the
“Deed”);

                7.3.2. Assignment of Leases, Rents and Arrears. An Assignment of Leases, Rents
and Arrears in the form of Exhibit E attached hereto (the “Assignment”), executed and
acknowledged by Seller, vesting in Purchaser, without warranty, Seller’s right, title and interest in
and to the property described therein free of any claims, if any, that are described as a Seller
obligation to clear in Article 5.1.1; Purchaser shall assume all obligations of Seller as landlord under
any lease or tenancy;

                7.3.3. Deed and Conveyancing or Transfer Tax Forms or Returns. At the
Closing, Seller shall execute, acknowledge, deliver and file all such returns (or, if required by ACRIS
E-tax procedures, an electronic version thereof) as may be necessary to comply with Article 31 of
the Tax Law of the State of New York and the regulations applicable thereto, and the New York
City Real Property Transfer Tax Law (Admin. Code Article 21) and the regulations applicable
thereto (collectively, as the same may be amended from time to time, the “Transfer Tax Laws”). The
transfer taxes payable pursuant to the Transfer Tax Laws shall collectively be referred to as the
“Transfer Taxes”. Seller shall pay (or cause to be paid) to the appropriate governmental authority
the Transfer Taxes payable in connection with the consummation of the transactions contemplated
by this Agreement; provided however, Seller and/or Purchaser shall have the right to claim, and
make use of, any exemption from payment of Transfer Taxes that may be available to Seller and/or
Purchaser and/or its affiliates (including, without limitation, exemptions available pursuant to the
United States Bankruptcy Code) and the parties agrees to cooperate with one another in such claim
of exemption;

               7.3.4. FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed
by Seller;

                7.3.5. Notice to Tenants. Seller and Purchaser shall deliver to each tenant
immediately after the Closing a notice regarding the sale of the Property in substantially the form
attached hereto as Exhibit F (the “Notice to Tenants”), or such other form as may be required by
applicable state law;

             7.3.6. Possession. Possession of the Real Property in the condition required by this
Agreement, subject to the Leases, and keys therefor;

                 7.3.7. Assignment. A blanket assignment, without recourse or representation, of all
Seller’s right, title and interest, if any, to all contractors’, suppliers’, materialmen’s and builders’
guarantees and warranties of workmanship and/or materials in force and effect with respect to the
Property on the Closing Date and a true and complete copy of each thereof;

             7.3.8. Additional Documents. Any additional documents that the Title Company
may reasonably require for the proper consummation of the transaction contemplated by this

                                                   12
       Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




Agreement (provided, however, no such additional document shall expand any obligation, covenant,
representation or warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly set forth in this
Agreement). In addition, the Seller shall deliver the following:

                  (i)     A schedule updating the Rent Schedule and setting forth all arrears in rents
                          and all prepayments of rents.

                  (ii)    A schedule of all security deposits.

                  (iii)   The Section 8 contract to the extent in Seller’s possession or control, but in
                          any event the voucher showing the case number or voucher number for the
                          Section 8 tenant.

                  (iv)    An assignment of all rent arrears and landlord/tenant causes of action and
                          an assignment of all of Seller’s rights in and to the Lease.

                7.3.9. Estoppel Certificates and Subordination Agreements. Seller shall request
and use commercially reasonable efforts to obtain and deliver to Purchaser prior to Closing, written
estoppel certificates, from each of the commercial tenants (a signed certificate is referred to herein
as a “Tenant Estoppel”). The receipt of any Tenant Estoppels shall not be a condition precedent to
Purchaser’s obligation to proceed to Closing under this Agreement; and

         7.4.     Purchaser’s Deliveries. On the Closing Date, Purchaser shall deliver to Seller the
  following:

               7.4.1. Assignment of Leases, Rents and Arrears. The Assignment executed and
acknowledged by Purchaser. Purchaser shall assume all obligations of Seller as landlord under any
lease or tenancy;

               7.4.2. Conveyancing or Transfer Tax Forms or Returns. At the Closing,
Purchaser shall execute, acknowledge and deliver to Seller all such returns (or, if required by ACRIS
E-tax procedures, an electronic version thereof) as may be necessary to comply with the Transfer
Tax Laws. The parties agree to cooperate in such claim of exemption from Transfer Taxes as
described in Article 7.3.3;

                7.4.3. Additional Documents. Any additional documents that Seller or the Title
Company may reasonably require for the proper consummation of the transaction contemplated by
this Agreement (provided, however, no such additional document shall expand any obligation,
covenant, representation or warranty of Purchaser or result in any new or additional obligation,
covenant, representation or warranty of Purchaser under this Agreement beyond those expressly set
forth in this Agreement);

                7.4.4. Purchase Price. Subject to the satisfaction of all other conditions to closing
and receipt of all closing other deliverables set forth in Articles 7.2, 7.3 and 7.4 hereof, on the Closing
Date, Purchaser shall deliver, in escrow, to Seller the Purchase Price in immediately available U.S.
federal funds wired into escrow for credit (a) into Seller’s account or (b) to be distributed as
otherwise set forth on the Closing Statement in accordance with Article 7.5 of this Agreement.

                                                     13
       Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




                 7.4.5. Notice to Tenants. Following the transfer of title to Purchaser, Purchaser
shall deliver to each tenant the Notice to Tenants or such other form as may be required by applicable
state law.

         7.5.    Closing Statements.

                Seller and Purchaser shall agree to adjustments, if any, and a form of closing
 statement prior to Closing. As of or prior to the Closing Date, Seller and Purchaser shall deliver to
 the other executed closing statements consistent with this Agreement.

         7.6.    Possession.

                Seller shall deliver possession of the Property to Purchaser at the Closing in the
 condition required pursuant to the express terms of this Agreement.

         7.7.    Delivery of Books and Records.

                  On or before the Closing Date, Seller shall deliver to the offices of Purchaser’s
 property manager to the extent in Seller’s or its property manager’s possession or control: lease
 files; maintenance records and warranties; plans and specifications; licenses, permits and
 certificates of occupancy; copies or originals of all books and records of account, contracts, and
 copies of correspondence with tenants and suppliers; receipts for deposits, unpaid bills and other
 papers or documents which pertain to the Property; all advertising materials; booklets, keys, and
 other items, if any, used in the operation of the Property. Seller shall make available to the
 Purchaser, prior to and/or after the Closing of title at any time upon reasonable notice, at the
 Seller’s office, all records of the Seller, or the Seller’s agents, in connection with the management
 and operation of the Property, and to loan to the Purchaser all paid bills, vouchers, cancelled
 checks, and other documentation as may be reasonably requested by Purchaser. Purchaser shall
 reimburse Seller for all reasonable out of pocket costs incurred by Seller.

                                        ARTICLE 8 - Deposits

         8.1.    Taxes and Utilities.

               8.1.1. Taxes. Seller shall pay any and all real property taxes owed related to the
Property from prior and as of the Closing Date, including any amounts accrued prior to the Closing
Date that are not yet due and owing as of the Closing Date. Any and all payments made pursuant to
this Section shall be included within the Purchase Price.

                  8.1.2. Utilities. Purchaser shall take all steps necessary to effectuate the transfer of
all utilities to its name as of the Closing Date, and where necessary, post deposits with the utility
companies. Seller shall ensure that all utility meters are read as of the Closing Date, provided that if
meter readings are not available, the adjustment will be estimated based on prior usage. Seller shall
be entitled to recover any and all deposits held by any utility company as of the Closing Date.

         8.2.    Closing Costs.



                                                    14
       Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




                    Closing costs shall be allocated between Seller and Purchaser in accordance with
  Article 1.1.14.

          8.3.      [Intentionally Omitted].

          8.4.      Tenant Deposits and Property Accounts.

                  All tenant security deposits, for residential tenants, and security received by the
  Seller and not applied by Seller (and interest thereon if required by law or contract) shall be
  transferred to Purchaser at Closing, except for those security deposits applied by Seller in
  accordance with the terms of the applicable lease. As of the Closing, Purchaser shall assume
  Seller’s obligations related to tenant security deposits. Seller shall not apply any security deposits
  unless the tenant has vacated the space. All amounts on deposit in reserve, collection or other
  accounts related to the Property, if any, will be transferred to Purchaser at Closing.

                            ARTICLE 9- Representations and Warranties

          9.1.      Seller’s Representations and Warranties.

                 To the best of Seller’s knowledge, Seller represents and warrants to Purchaser as
  follows, which shall be true, complete and accurate as of the date hereof and on the Closing Date,
  except for changes resulting from the passage of time:

                9.1.1. Organization and Authority. Seller has been duly organized, is validly
existing and in good standing in the state in which it was formed. Seller has the full right and
authority and has obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. All of the
documents to be delivered by Seller at the Closing will be authorized and executed will constitute,
as appropriate, the valid and binding obligation of Seller, enforceable in accordance with their terms.
Seller is a debtor-in-possession and all of its obligations hereunder are subject to Bankruptcy Court
approval. Seller is a New York not-for-profit corporation and all of its obligations hereunder are
subject to NYAG approval.

                 9.1.2. Conflicts and Pending Actions. There is no agreement to which Seller is a
party or, to Seller’s knowledge, that is binding on Seller which is in conflict with this Agreement.
Except as provided in Article 12.19, to Seller’s knowledge, the execution and delivery by Seller of,
and the performance and compliance by Seller with the terms and provisions of, this Agreement do
not violate any of the terms, conditions or provisions of (i) its certificate of incorporation, or (ii) its
other New York not-for-profit organizational documents. Subject to receipt of the consent of HPD
under the HPD Agreements, the execution and delivery of this Agreement and the performance of
its obligations hereunder by Seller will not conflict with any provision of any law or regulation to
which Seller is subject or any agreement or instrument to which Seller is a party or by which it is
bound or any order or decree applicable to Seller or result in the creation or imposition of any Lien
on any of Seller’s assets or property which would materially and adversely affect the ability of Seller
to carry out the terms of this Agreement, provided that Seller has or will have obtained any consent,
approval, authorization or order of the City of New York, any court or governmental agency or body,
in each case, if and to the extent required for the execution, delivery or performance by Seller of this
Agreement.

                                                     15
       Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




                9.1.3. Notices from Governmental Authorities. To the best of Seller’s knowledge,
Seller has not received from any governmental authority written notice of any material violation of
any laws applicable (or alleged to be applicable) to the Property, or any part thereof, that has not
been corrected, except (i) as may be reflected by the Property Documents and/or the Report of Title
or otherwise disclosed in writing to Purchaser or (ii) violations that Purchaser has agreed to take
subject to in accordance with Article 5.

                9.1.4. Litigation. Seller has not received any notice of (nor to its knowledge are)
any actions, suits, or legal proceedings pending or expressly threatened in writing against or affecting
Seller (in respect of the Property) or the Property, at law or equity which might materially and
adversely affect Seller’s ability to transfer the Property in accordance with this Agreement.

                 9.1.5. Work Order by Seller. At the time of Closing, all work ordered by Seller
with regard to the Premises shall have been paid for and no mechanic’s lien(s) shall be filed either
prior to Closing or in the future against the Premises as a result of work performed at the request of
Seller or if filed shall be removed of record by bonding.

                9.1.6. Residential Rent Rolls. To the best of Seller’s knowledge, all residential
tenancies under Leases at the Property as of the date set forth on Exhibit G (“Residential and
Commercial Rent Roll”), the apartment leased, the security deposits held by Seller, expiration dates,
rental concessions, the rental amounts, arrears in excess of thirty (30) days and the payment of rents
more than thirty (30) days in advance of the date due, if any, are identified on Exhibit G. The
information concerning written leases and any tenancies in the Property not arising out of the Leases
(collectively, “Tenancies”) is accurate as of the date set forth therein and there are no Leases or
Tenancies of any space in the Property other than those set forth therein. Such Exhibit sets forth with
respect to each Lease (i) the rent control/rent stabilization status of each apartment and whether any
of the apartments are vacant or occupied by tenants paying market rents and (ii) whether any
apartment qualifies for a SCRIE or DRIE or is subject to a Section 8 tenancy. The rents set forth on
the Rent Schedule are the current rents being billed to the tenants and are currently being collected
by the Seller as landlord and there are no rentals more than thirty (30) days past due except as shown
on the Rent Schedule. Except as shown on the Rent Schedule with respect to the preferential rents,
no tenant has been given any concession or consideration for the rental of any space; gas for the
apartments is master metered; and none of the apartments are rented furnished or for professional
purposes.

               9.1.7. In addition Seller further warrants and represents that Seller has paid, or shall
have paid at Closing, all costs required to be paid by Seller as landlord in connection with the leasing
and preparation of space and has paid all such obligations for brokerage commissions and finders’
fees incurred in entering into the leases of the tenants listed on the Rent Schedule) and there is no
agreement with any third party that will require any payment in connection with the renewal of any
of the Leases. Except as otherwise set forth in the Rent Schedule or elsewhere in this Agreement:

              (a)     all of the Leases are in full force and effect and none of them has been
 modified, amended or extended;




                                                   16
     Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




                (b)     no renewal or extension option or options for additional space have been
granted to tenants, other than as required by Law with respect of any renewals required of any
tenant of a residential unit;

                 (c)    no tenant has an option to purchase the Property or a right of first refusal or
first offer with respect to a sale of the Property;

               (d)    there are no security deposits other than those set forth in the Rent Schedule
and the security deposits are consistent with the amounts set forth in the Leases;

               (e)     true and complete copies of the Leases have been delivered to Purchaser or
its counsel and there are no Leases or Tenancies of any space in the Property other than those set
forth therein and the Leases represent the entire agreement between Seller, as landlord, and the
tenant thereunder for the apartment or space covered by the respective Lease;

               (f)     [Intentionally Omitted];

               (g)    except as required by law and in accordance with Article 6.1.2, the Seller
agrees not to execute a Lease without the express written consent of Purchaser (which consent
shall not be unreasonably withheld).

               (h)     except as ordered by the court or other governmental entity (and other than
any NYC Disability Rent Increase Exemption (“DRIE”) program and NYC Senior Citizen Rent
Increase Exemption (“SCRIE”) program benefits received by any tenant as set forth in the attached
Exhibit G), no tenant is entitled to rental concessions or abatements for any period subsequent to
the Closing Date;

               (i)   Seller has not made any material alterations or additions to the Property or
the apartments without compliance with all applicable law;

               (j)    Seller has received no notice that as to any tenant any action or proceeding,
voluntary or involuntary, is pending against any tenant under any bankruptcy or insolvency act;

                 (k)     all requisite fees in connection with any HCR filings have been or will be
paid therewith have been paid to the HCR, Seller has complied with all applicable HCR regulations
and the rent restrictions set forth in the Regulatory Agreements and the New York State Rent
Stabilization Law. The Seller will re-register the rents for the apartments at the Property with the
HCR, if required, and will cause all other required registrations to be made between the date of
this Agreement and the date of closing of title, and Purchaser shall pay all requisite fees in
connection therewith. Seller will deliver at closing of title all registration forms, proof of mailing
or delivery to each tenant and proof of payment of all requisite fees described above for each year
that filing was required by law to the extent in Seller’s possession or under its control. Seller agrees
to provide Purchaser or Purchaser’s attorney with written authorization allowing the HCR to
release rent registration records, including records related to the MBR’s and MCR’s to Purchaser
or its attorneys for examination prior to closing of title. To the best of Seller’s knowledge, since
the said registrations, there have been no diminutions of services and equipment and none will be
suffered by the Seller through the Closing; to the best of Seller’s knowledge no tenant has been


                                                  17
       Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




 given any concession or consideration for the rental of any space, no utilities are included in any
 rent and that none of the apartments are rented furnished or for professional purposes;

                (l)    all rents being charged do not materially exceed the amount that is permitted
 by law, including the Regulatory Agreement;

               (m)     Seller is not aware of any tenants entitled to abatements as senior citizens
 except as may be set forth in the Rent Schedule;

                (n)    except as otherwise set forth in the Rent Schedule attached hereto, each
 apartment contains a range and a refrigerator, and all of the ranges and refrigerators and all of the
 items of personal property (or replacements thereof) are and on the Closing will be owned by Seller
 free of Liens and Claims;

                (o)      in all cases where rents have been increased by reason of additional services,
 equipment, or renovations, same have actually been furnished and installed and fully paid for and
 none of the rentals reflect or include a sum allowed for increased occupancy or subleasing;

                (p)    Seller has not been notified that any tenant in the Property is not an Eligible
 Tenant as required pursuant to the Regulatory Agreement nor has the City of New York notified
 Seller that the City of New York has elected to enforce any rights it might have under the
 Regulatory Agreement;

                 (q)     [Intentionally Omitted];

                (r)    there are no union contracts affecting any employees. Seller will not enter
 into any union contract or other union agreement that will be binding upon Purchaser at Closing.
 The non-union resident superintendent occupies an apartment in connection with his employment
 as a superintendent and is not entitled to occupancy as a rent regulated tenant;

                 (s)     [Intentionally Omitted];

                (t)     Seller will timely file all necessary financial statements, including, without
 limitation, New York City Real Property Income and Expense Statement with the City of New
 York, if the same are due prior to Closing, and if Seller does not file by the Closing, it shall be
 responsible for any fines or penalties that are incurred as a result thereof.

               9.1.8. If there is any litigation pending for the reduction of any of the rentals or a
complaint alleging a reduction of services or if any are filed prior to the closing of title the Seller
will notify Purchaser of same prior to Closing.

                9.1.9. Commercial Rent Rolls. To the best of Seller’s knowledge, all commercial
tenancies under Leases at the Property as of the date set forth on Exhibit G, the unit leased, the
security deposits held by Seller, expiration dates, rental concessions, the rental amounts, arrears in
excess of thirty (30) days and the payment of rents more than thirty (30) days in advance of the date
due, if any, are identified on Exhibit G. Seller further warrants and represents Seller has paid, or
shall have paid at Closing, all costs required to be paid by the landlord in connection with the leasing
and preparation of space and has paid all such obligations for brokerage commissions and finders’

                                                   18
       Case 1-19-40820-ast        Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




fees incurred in entering into the leases of the tenants listed on the Rent Schedule and there is no
agreement with any third party that will require any payment in connection with the renewal of any
of the Leases.

               9.1.10. No Assessments. Except as set forth on tax bills for the Property, there are no
special or other assessments for public improvements now affecting the Property, nor, to Seller’s
knowledge, are there any pending or threatened special assessments which would affect the Property.

              9.1.11. No Condemnation. Seller has not received written notice of any pending or
threatened condemnation or eminent domain proceedings relating to or affecting the Property.

                9.1.12. FIRPTA. Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code 1986, as amended, or any regulations promulgated thereunder
(collectively, the “Code”).

                9.1.13. OFAC. Seller is not, and will not become, a person or entity with whom
United States persons or entities are restricted or prohibited from doing business under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including those
named on OFAC’s specially designated and blocked persons list) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

               9.1.14. Existing Mortgages. There are no mortgages or regulatory agreements
secured by or encumbering the Property, except the HPD Agreements.

                9.1.15. Environmental Laws. Other than with respect to environmental control
board violations, Seller has not received any written notice from any governmental unit that it or the
Property is not in compliance with any environmental law or that it has any liability with respect
thereto, and there are no administrative, regulatory or judicial proceedings pending or to the best of
Seller’s knowledge threatened with respect to the Property alleging any violations of, or liability
under any environmental law.

               9.1.16. No Broker. Seller represents that it has not dealt with any brokers, agents or
finders in connection with the transactions contemplated by this Agreement.

         9.2.    Purchaser’s Representations and Warranties.

                 Purchaser represents and warrants to Seller that:

                9.2.1. Organization and Authority. Purchaser has been duly organized and is
validly existing as a not-for-profit corporation in good standing in the State of New York and is
qualified to do business in the state of New York. Purchaser has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to consummate or cause to
be consummated the transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Purchaser at the Closing will be, authorized and properly executed and


                                                  19
       Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




constitute, or will constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.

                  9.2.2. Purchaser is not now nor shall it be at any time prior to or at the Closing an
individual, corporation, partnership, joint venture, association, joint stock company, trust, trustee,
estate, limited liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of entity (collectively,
a “Person”) with whom a United States citizen, entity organized under the laws of the United States
or its territories or entity having its principal place of business within the United States or any of its
territories (collectively, a “U.S. Person”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets Control, Department
of the Treasury (“OFAC”) (including those executive orders and lists published by OFAC with
respect to Persons that have been designated by executive order or by the sanction regulations of
OFAC as Persons with whom U.S. Persons may not transact business or must limit their interactions
to types approved by OFAC “Specially Designated Nationals and Blocked Persons”) or otherwise.
Neither Purchaser nor any Person who owns an interest in Purchaser (other than the owner of
publicly traded shares) (collectively, a “Purchaser Party”) is now nor shall be at any time prior to or
at the Closing a Person with whom a U.S. Person, including a United States Financial Institution as
defined in 31 U.S.C. 5312, as periodically amended (“Financial Institution”), is prohibited from
transacting business of the type contemplated by this Agreement, whether such prohibition arises
under United States law, regulation, executive orders and lists published by the OFAC (including
those executive orders and lists published by OFAC with respect to Specially Designated Nationals
and Blocked Persons) or otherwise. Neither Purchaser nor any Purchaser Party, nor any Person
providing funds to Purchaser: (A) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws (as hereinafter defined); (B) has been assessed civil
or criminal penalties under any Anti-Money Laundering Laws; or (C) has had any of its funds seized
or forfeited in any action under any Anti-Money Laundering Laws. For purposes of this Subsection
(f), the term “Anti-Money Laundering Laws” shall mean laws, regulations and sanctions, state and
federal, criminal and civil, that: (w) limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (x) limit commercial transactions with designated countries or individuals believed to
be terrorists, narcotics dealers or otherwise engaged in activities contrary to the interests of the
United States; (y) require identification and documentation of the parties with whom a Financial
Institution conducts business; or (z) are designed to disrupt the flow of funds to terrorist
organizations. Such laws, regulations and sanctions shall be deemed to include the USA PATRIOT
Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311
et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et. seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq., and the sanction regulations
promulgated pursuant thereto by the OFAC, as well as laws relating to prevention and detection of
money laundering in 18 U.S.C. Sections 1956 and 1957.

                9.2.3. Conflicts and Pending Action. There is no agreement to which Purchaser is
a party or to Purchaser’s knowledge binding on Purchaser which is in conflict with this Agreement.
There is no action or proceeding pending or, to Purchaser’s knowledge, threatened against Purchaser


                                                     20
       Case 1-19-40820-ast        Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




which challenges or impairs Purchaser’s ability to execute or perform its obligations under this
Agreement.

         9.3.    Survival of Representations and Warranties.

                 The representations and warranties set forth in this Article 9 are made as of the date
 of this Agreement and are remade as of the Closing Date and shall not be deemed to be merged
 into or waived by the instruments of Closing. Terms such as “to Seller’s knowledge,” “to the best
 of Seller’s knowledge” or like phrases mean the actual present and conscious awareness or
 knowledge of Seller (“Property Manager” or “Manager”), without any duty of inquiry or
 investigation; provided that so qualifying Seller’s knowledge shall in no event give rise to any
 personal liability on the part of Property Manager or any other officer or employee of Seller, on
 account of any breach of any representation or warranty made by Seller herein. Said terms do not
 include constructive knowledge, imputed knowledge, or knowledge Seller or such persons do not
 have but could have obtained through further investigation or inquiry. No broker, agent, or party
 other than Seller is authorized to make any representation or warranty for or on behalf of Seller.

         9.4.    Purchaser Wherewithal.

                As of the Closing Date, Purchaser shall have the wherewithal to consummate the
 transactions described herein.

                               ARTICLE 10- Default and Remedies

         10.1.   Seller’s Remedies.

                 If Purchaser fails to perform its obligations pursuant to this Agreement at or prior
 to Closing and fails to close for any reason except failure by Seller to perform hereunder or as
 permitted hereunder, Seller shall be entitled, as its sole remedy in any and all events, to terminate
 this Agreement and Purchaser shall be required to pay Seller $200,000.00 as liquidated damages.
 Seller shall be entitled to receive such amount as liquidated damages and not as penalty, in full
 satisfaction of claims against Purchaser hereunder. Seller and Purchaser agree that Seller’s
 damages resulting from Purchaser’s default are difficult, if not impossible, to determine and such
 amount is a fair estimate of those damages which has been agreed to in an effort to cause the
 amount of such damages to be certain.

         10.2. Purchaser’s Remedies.

                 If Seller fails to perform its obligations pursuant to this Agreement for any reason
 except failure by Purchaser to perform hereunder, Purchaser shall elect, as its sole remedy, either
 to (i) terminate this Agreement by giving Seller timely written notice of such election prior to or
 at Closing or (ii) waive said failure or breach and proceed to Closing without reduction in the
 Purchase Price except as otherwise provided for herein. Purchaser’s remedies shall be limited to
 those described in this Article 10.2 hereof. NOTWITHSTANDING ANYTHING TO THE
 CONTRARY HEREIN, IN NO EVENT SHALL SELLER’S OR PURCHASER’S DIRECT OR
 INDIRECT PARTNERS, MEMBERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY
 OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF SELLER OR THE FOREGOING, OR
 ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR

                                                  21
     Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON
CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

        10.3. Notice and Right to Cure.

                In the event that either Purchaser or Seller declares a default against the other,
notice of default shall be given in accordance with the Notice provision of this Agreement and the
recipient of the default notice shall have ten (10) days from the date the notice is given to cure the
default.

                       ARTICLE 11 - Disclaimers Release and Indemnity

        11.1.   Disclaimers By Seller.

                 Except as expressly set forth in this Agreement, it is understood and agreed that
Seller has not at any time made and is not now making, and it specifically disclaims, any warranties
or representations of any kind or character, express or implied, with respect to the Property,
including, but not limited to, warranties or representations as to (i) matters of title,
(ii) environmental matters relating to the Property or any portion thereof, including, without
limitation, the presence of Hazardous Materials in, on, under or in the vicinity of the Property,
(iii) geological conditions, including, without limitation, subsidence, subsurface conditions, water
table, underground water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (iv) whether, and to the extent to
which the Property or any portion thereof is affected by any stream (surface or underground) body
of water, wetlands, flood prone area, flood plain, floodway or special flood hazard, (v) drainage,
(vi) soil conditions, including the existence of instability, past soil repairs, soil additions or
conditions of soil fill, or susceptibility to landslides, or the sufficiency of any undershoring,
(vii) the presence of endangered species or any environmentally sensitive or protected areas,
(viii) zoning or building entitlements to which the Property or any portion thereof may be subject,
(x) usages of adjoining property, (xi) access to the Property or any portion thereof, (xii) the value,
compliance with the plans and specifications, size, location, age, use, design, quality, description,
suitability, structural integrity, operation, title to, or physical or financial condition of the Property
or any portion thereof, or any income, expenses, charges, Liens or Claims on or affecting or
pertaining to the Property or any part thereof, (xiii) the condition or use of the Property or
compliance of the Property with any or all past, present or future federal, state or local ordinances,
rules, regulations or laws, building, fire or zoning ordinances, codes or other similar laws, (xiv)
the existence or non-existence of underground storage tanks, surface impoundments, or landfills,
(xv) the merchantability of the Property or fitness of the Property for any particular purpose, (xvi)
the truth, accuracy or completeness of the Property Documents, (xvii) tax consequences, or (xviii)
any other matter or thing with respect to the Property.

        11.2. Sale “As Is, Where Is.”

                Purchaser acknowledges and agrees that upon Closing, and not withstanding
anything else in this Agreement, Seller shall sell and convey to Purchaser and Purchaser shall
accept title and the Property “AS IS, WHERE IS, WITH ALL FAULTS as of the date of closing


                                                   22
     Case 1-19-40820-ast         Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




less reasonable wear and tear and casualty loss” subject to all restrictions and regulations.
Purchaser has not relied and will not rely on, and Seller has not made and is not liable for or bound
by, any express or implied warranties, guarantees, statements, representations or information
pertaining to the Property or relating thereto (including specifically, without limitation, Property
information packages distributed with respect to the Property) made or furnished, whether on, prior
to or subsequent to the Effective Date, by Seller, or any real estate broker, agent or third party
representing or purporting to represent Seller, to whomever made or given, directly or indirectly,
orally or in writing. Purchaser represents that it is a knowledgeable, experienced and sophisticated
purchaser of real estate and that, except as expressly set forth in this Agreement, it is relying solely
on its own expertise and that of Purchaser’s consultants in purchasing the Property and shall make
an independent verification of the accuracy of the Property Documents provided by Seller.
Purchaser will conduct such inspections and investigations of the Property as Purchaser deems
necessary, including, but not limited to, the physical and environmental conditions thereof, and
shall rely upon same; provided, however, that in no event shall Purchaser’s right to conduct
inspections or investigations have any effect on the limitations provided in Article 4.1. Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct such investigations
of the Property as Purchaser deemed necessary to satisfy itself as to the condition of the Property
and the existence or non-existence or curative action to be taken with respect to any Hazardous
Materials (as defined below) on or discharged from the Property, and will rely solely upon same
and not upon any information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of Seller as are expressly
set forth in this Agreement. As of the Effective Date, Purchaser hereby assumes the risk that
adverse matters, including, but not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by Purchaser’s inspections
and investigations or the title report prepared by the Title Company described in Article 1.1.4.

       11.3. Seller Released from Liability.

                 Purchaser acknowledges that it had the opportunity to inspect the Property prior to
the date of this Agreement, and during such period, observe its physical characteristics and existing
conditions and the opportunity to conduct such investigation and study on and of the Property and
adjacent areas as Purchaser deems necessary, and Purchaser hereby FOREVER RELEASES AND
DISCHARGES Seller from all responsibility and liability, including without limitation, liabilities
under the Comprehensive Environmental Response, Compensation and Liability Act Of 1980
(42 U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), the New York State Environmental
Quality Review Act (N.Y. Environmental Conservation Law § 8 (McKinney 2011), et seq.), as
amended (“SEQR”) and the New York City Environmental Quality Review (2 RCNY § 1-04 et
seq.), as amended (“CEQR”) regarding the condition (including, without limitation, the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous Materials or other
materials or substances that have been or may in the future be determined to be toxic, hazardous,
undesirable or subject to regulation and that may need to be specially treated, handled and/or
removed from the Property under current or future federal, state and local laws, regulations or
guidelines), valuation, salability or utility of the Property, or its suitability for any purpose
whatsoever. Purchaser further hereby WAIVES any and all objections to or complaints regarding
(including, but not limited to, federal, state and common law based actions), or any private right
of action under, state and federal law to which the Property is or may be subject, including, without
limitation, structural and geologic conditions, subsurface soil and water conditions and solid and

                                                  23
     Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




hazardous waste and Hazardous Materials on, under, adjacent to or otherwise affecting the
Property. Purchaser further hereby assumes the risk of changes in applicable laws and regulations
relating to past, present and future environmental conditions on the Property and the risk that
adverse physical characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its investigation.

       11.4. “Hazardous Materials” Defined.

                For purposes hereof, “Hazardous Materials” means “Hazardous Material,”
“Hazardous Substance,” “Pollutant or Contaminant,” and “Petroleum” and “Natural Gas Liquids,”
as those terms are defined or used in Section 101 of CERCLA, SEQR or CEQR and any other
substances regulated under federal, state or local law because of their effect or potential effect on
public health and the environment, including, without limitation, PCBs, lead paint, mold, fungi,
asbestos, urea formaldehyde, radioactive materials, putrescible, and infectious materials.

       11.5. Survival.

               The terms and conditions of this Article 11 shall expressly survive the Closing, not
merge with the provisions of any closing documents and effective as of the Closing shall hereby
be automatically deemed incorporated into the Deed without further action needed.

                Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not have agreed to sell the
Property to Purchaser for the Purchase Price without the disclaimers and other agreements set forth
above.

                                  ARTICLE 12 - Miscellaneous

       12.1. Parties Bound; Assignment.

                This Agreement, and the terms, covenants, and conditions herein contained, shall
inure to the benefit of and be binding upon the trustees, heirs, personal representatives, successors,
and permitted assigns of each of the parties hereto. Notwithstanding anything to the contrary,
Purchaser may not assign this Agreement, or any of its rights hereunder, in whole or in part, or any
direct or indirect ownership interests in Purchaser without written consent of Seller, which consent
may be granted or denied by Seller in its sole discretion; provided that no consent shall be required
for any assignment to an Article XI Housing Development Fund Company or other corporation,
company or partnership which Purchaser controls or holds a majority interest (a “Permitted
Assignee”). Upon delivery to Seller of a written assignment and delegation of this Agreement by
Purchaser to a Permitted Assignee, and written acceptance of such assignment and delegation by
such Permitted Assignee, all references to Purchaser hereunder will refer to such Permitted
Assignee and the assigning Purchaser will have no further rights or obligations hereunder.

       12.2. Headings.

              The article, section, subsection, paragraph and/or other headings of this Agreement
are for convenience only and in no way limit or enlarge the scope or meaning of the language
hereof.

                                                 24
     Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




       12.3. Invalidity and Waiver.

                If any portion of this Agreement is held invalid or inoperative, then so far as is
reasonable and possible the remainder of this Agreement shall be deemed valid and operative, and,
to the greatest extent legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the other any term or
provision of this Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the future.

       12.4. Governing Law.

              This Agreement shall, in all respects, be governed, construed, applied, and enforced
in accordance with the law of the State of New York.

       12.5. Survival.

               Only obligations which are expressly stated in this Agreement to survive Closing
shall survive delivery of the deed to Purchaser.

       12.6. Entirety and Amendments.

                This Agreement embodies the entire agreement between the parties and supersedes
all prior agreements and understandings relating to the Property. This Agreement may be amended
or supplemented only by an instrument in writing executed by the party against whom enforcement
is sought.

       12.7. [Intentionally Omitted]

       12.8. Notices.

                All notices required or permitted hereunder shall be in writing and shall be served
on the parties at the addresses set forth in Section 1.2. Any such notices shall, unless otherwise
provided herein, be given or served (i) by depositing the same in the United States mail, postage
paid, certified and addressed to the party to be notified, with return receipt requested, (ii) by
overnight delivery using a nationally recognized overnight courier or (iii) by personal delivery.
Notice deposited in the mail in the manner hereinabove described shall be effective on the third
(3rd) business day after such deposit. Notice given in any other manner shall be effective only if
and when received by the party to be notified between the hours of 8:00 a.m. and 5:00 p.m. of any
business day with delivery made after such hours to be deemed received the following business
day. A party’s address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of such notice. Copies
of notices are for informational purposes only, and a failure to give or receive copies of any notice
shall not be deemed a failure to give notice. Notices given and received by counsel to the Purchaser
shall be deemed given or received by Purchaser and notices given or received by counsel to the
Seller shall be deemed given or received by Seller.




                                                 25
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




       12.9. Construction.

                The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and agree that the normal rule of construction – to the effect that any
ambiguities are to be resolved against the drafting party – shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

       12.10. Calculation of Time Periods.

                Unless otherwise specified, in computing any period of time described herein, the
day of the act or event after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in New York, in which event the period shall run until
the end of the next day which is neither a Saturday, Sunday, or legal holiday. The last day of any
period of time described herein shall be deemed to end at 5:00 p.m.

       12.11. Execution in Counterparts.

              This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute one Agreement. The
parties may execute and exchange by e-mail PDF counterparts of the signature pages which shall
be deemed to be an original for all purposes.

       12.12. No Recordation.

                Without the prior written consent of Seller, there shall be no recordation of either
this Agreement or any memorandum hereof, or any affidavit pertaining hereto, and any such
recordation of this Agreement or memorandum or affidavit by Purchaser without the prior written
consent of Seller shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Article 10.1 hereof.

       12.13. Further Assurances.

               In addition to the acts and deeds recited herein and contemplated to be performed,
executed and/or delivered by either party at Closing, each party agrees to perform, execute and
deliver, but without any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to consummate the
transactions contemplated hereby or to further perfect the conveyance, transfer and assignment of
the Property to Purchaser.

       12.14. Discharge of Obligations.

               The acceptance of the Deed by Purchaser shall be deemed to be a full performance
and discharge of every representation and warranty made by Seller herein and every agreement
and obligation on the part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.

       12.15. No Third Party Beneficiary.

                                                 26
     Case 1-19-40820-ast        Doc 296      Filed 10/08/20     Entered 10/08/20 14:54:27




                The provisions of this Agreement and of the documents to be executed and
delivered at Closing are and will be for the benefit of Seller and Purchaser only and are not for the
benefit of any third party and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at Closing, except
that a tenant of the Property may enforce Purchaser’s indemnity obligation.

       12.16. To the extent that the Seller has copies of original renovation plans for any of the
Premises, Seller shall provide the same to the Purchaser at or prior to Closing.




                                                 27
     Case 1-19-40820-ast    Doc 296    Filed 10/08/20    Entered 10/08/20 14:54:27




                         SIGNATURE PAGE TO AGREEMENT
                             OF PURCHASE AND SALE
                                BY AND BETWEEN

                   Park Monroe Housing Development Fund Corporation

                                             AND

                               MHANY Management Inc.

               IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                                         SELLER:

                                         PARK MONROE HOUSING DEVELOPMENT
                                         FUND CORPORATION


                                         By:
                                         Name: Jeffrey Dunston
                                         Title: Authorized Director

                                         PURCHASER:

                                         MHANY Management Inc.


                                         By:
                                         Name: Ismene Speliotis
                                         Title: Executive Director




                     [Signature Page to Purchase and Sale Agreement]
Case 1-19-40820-ast   Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27
Case 1-19-40820-ast   Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27




                           SCHEDULE 2.1.2

                            [To be provided]
         Case 1-19-40820-ast         Doc 296       Filed 10/08/20        Entered 10/08/20 14:54:27




                                            SCHEDULE 5.1.1A
                                             HPD Agreements
HPD Mortgages

    Claim    Creditor         CRFN #                    Program                   Date              Parcels
    No.1                                                                                            Affected
    7        HPD              2015000103204             Capital 8A Loans          2/26/2015         1, 3 – 5

    8        HPD              2015000103211             Enforcement Loan          2/26/2015         1–5

    9        HPD              2015000103210             Capital 8A Loans          2/26/2015         1–5

    10       HPD              2015000103207             Capital 8A Loans          2/26/2015         3–5


Regulatory Agreements

    CRFN #             Document Name                                              Date              Parcels
                                                                                                    Affected
    2007000422352 Amended and Restated Regulatory Agreement                       4/17/2007         1–5

    2011000251217 Amendment to Regulatory Agreement                               6/30/2011         1–5




1
        References to “Claim No.” are references to the claim number assigned to the applicable Claim in the
Claims Registry on file with the Bankruptcy Court.
          Case 1-19-40820-ast        Doc 296       Filed 10/08/20        Entered 10/08/20 14:54:27




                                            SCHEDULE 5.1.1B
                                              NYC Claims

    Claim     Creditor
    No.2
    1         NYC Office of Administrative Trials and Hearings

    3         New York City Department of Finance

    4         NYC Water Board

    33        New York City Department of Finance

    N/A       NYC Commissioner of Finance




2
        References to “Claim No.” are references to the claim number assigned to the applicable Claim in the
Claims Registry on file with the Bankruptcy Court.
     Case 1-19-40820-ast      Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27




                                  LIST OF EXHIBITS


A.    Property Description

B.    List of Service Contracts

C.    Property Documents

D.    Bargain and Sale Deed

E.    Assignment of Leases, Rents and Arrears

F.    Notice to Tenants

G.    Residential and Commercial Rent Roll
           Case 1-19-40820-ast    Doc 296     Filed 10/08/20   Entered 10/08/20 14:54:27




                        EXHIBIT A – Property Description (the “Land”)

Parcel                  Address                        Block   Lot      County   Subject to Tax Lot
                                                                                 Reapportionment
Parcel 1                257 Mother Gaston Boulevard    3675    4        Kings
Parcel 2                251 Mother Gaston Boulevard    3675    7        Kings
Parcel 3                180 Grafton Street             3551    34       Kings
Parcel 4                1350 Park Place                1372    20       Kings
Parcel 5                477 Saratoga Avenue a/k/a      3493    5        Kings
                        1352 East New York Avenue




                                                 A-1
      Case 1-19-40820-ast   Doc 296   Filed 10/08/20    Entered 10/08/20 14:54:27




                            EXHIBIT B – Service Contracts




 Service Contract                     Effective Dates
 NEB Property Management Agreement    Expired January 1, 2019 and month to month since.
 Janitorial Services Contract         Expired June 30, 2019 and month to month since.




                                         B-1
[AM_ACTIVE 401714203_25]
      Case 1-19-40820-ast      Doc 296     Filed 10/08/20    Entered 10/08/20 14:54:27




                             EXHIBIT C – Property Documents

1. Combined Portfolio Income and Expenses
2. Overview, Income and Expenses per Property
3. Park Monroe HDFC. Property Roll-Up (includes a list of all Property, residential units,
    commercial units, total building sq.ft., total lot sq.ft. and air rights, if any)
4. Combined Portfolio Residential Unit Count
5. Combined Portfolio Bedroom Count
6. Retail Rental Summary
7. Historical Residential Turnover Analysis
8. [Reserved]
9. Superintendents Apartment Summary
10. Retail Leases
11. Retail Lease Abstracts
12. Current DHCR’s
13. HPD Mortgages and Regulatory Agreements
14. Certificates of Occupancy,
15. Property violations summary
16. Current Profit and Loss Statements
17. Current Unaudited Financials
18. Current Audited Financials
19. [Reserved]
20. Capital Improvement Documentation




                                              C-1
[AM_ACTIVE 401714203_25]
     Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




     EXHIBIT D – Bargain and Sale Deed Without Covenants Against Grantor’s Acts

                                                DEED

This Indenture, made [       ], 2020, between Park Monroe Housing Development Fund
Corporation, A New York State not-for-profit corporation, c/o NEBHDCo. 132 Ralph Avenue,
Brooklyn, NY 11233, Attention: Jeffrey Dunston, CEO, party of the first part, and [MHANY
Management Inc.][Name of Permitted Assignee], a New York State not-for-profit corporation with
offices at 470 Vanderbilt Avenue, 9th Floor, Brooklyn, NY 11238,

Witnesseth, that the party of the first part, in consideration of One Dollar ($1.00) and other
valuable consideration paid by the party of the second part, does hereby grant and release unto the
party of the second part, the heirs or successors and assigns of the party of the second part forever,

        All those certain plots, pieces or parcels of land, with the buildings and improvements
thereon erected, situate, lying and being in the Borough of Brooklyn, County, City and State of
New York and as more particularly described in Schedule A annexed hereto and hereby made a
part hereof;

      Said Premises also being commonly known as and by street addresses as set forth on
annexed schedules.

      Said Premises being the Premises conveyed to the Grantor herein by deed[s], dated [To
Come] July 31, 2006, recorded January 22, 2007 in CRFN 2007000039607 and CRFN
2007000039606

Together with all right, title and interest, if any, of the party of the first part in and to any streets
and roads abutting the above described premises to the center lines thereof; Together with the
appurtenances and all the estate and rights of the party of the first part in and to said premises; To
Have And To Hold the premises herein granted unto the party of the second part, the heirs or
successors and assigns of the party of the second part forever.

And the party of the first part, in compliance with Section 13 of the Lien Law, covenants that the
party of the first part will receive the consideration for this conveyance and will hold the right to
receive such consideration as a trust fund to be applied first for the purpose of paying the cost of
the improvement and will apply the same first to the payment of the cost of the improvement before
using any part of the total of the same for any other purpose.

                            [Remainder of page intentionally left blank]




                                                  D-1
     Case 1-19-40820-ast       Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




       In Witness Whereof, this deed has been duly executed the day and year first above written.

                                            Park Monroe Housing Development Fund
                                            Corporation


                                            Jeffrey Dunston, Authorized Director

STATE OF NEW YORK            )
                             ) SS:
COUNTY OF                    )

       On the         day of                      , 2020, before me, the undersigned, personally
appeared Jeffrey Dunston, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed the instrument.




                                                    Notary Public




                                              D-2
       Case 1-19-40820-ast     Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




                                        SCHEDULE A

                                   LEGAL DESCRIPTION

All those certain plots, pieces and parcels of land, with the buildings and improvements thereon
erected, situate, lying and being in the City and State of New York, designated on the Tax Map
of the City of New York for the Borough of Brooklyn as:


Block(s)              Lot(s)                 Address(es)

1372                  20                     1350 Park Place

3675                  4                      257 Mother Gaston Boulevard

3675                  7                      249-51 Mother Gaston Boulevard

3551                  34                     180 Grafton Street

3493                  5                      477 Saratoga Avenue a/k/a 1352 East New York
                                             Avenue


County:        KINGS

[Metes and Bounds legal descriptions to be added upon receipt of a survey]




                                              SA-1
     Case 1-19-40820-ast      Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27




                                         DEED



                                [
        PARK MONROE HOUSING DEVELOPMENT FUND CORPORATION
                               TO

        [MHANY MANAGEMENT INC.][NAME OF PERMITTED ASSIGNEE]




PREMISES:

ADDRESS                                 BLOCK                     LOT
1350 Park Place                         1372                      20

257 Mother Gaston Boulevard             3675                      4

249-51 Mother Gaston Boulevard          3675                      7

180 Grafton Street                      3551                      34

477 Saratoga Avenue a/k/a 1352 East     3493                      5
New York Avenue

City of:      New York
State of:     New York
County of:    Kings
Borough of:   Brooklyn




                              RECORD AND RETURN TO:

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn: Kimberly Blacklow and Lisa Schweitzer




                                          SA-2
     Case 1-19-40820-ast         Doc 296     Filed 10/08/20      Entered 10/08/20 14:54:27




                    EXHIBIT E – Assignment of Leases Rents and Arrears

                   ASSIGNMENT OF LEASES, RENTS AND ARREARS


        This ASSIGNMENT (the “Assignment”), is made as of the [ ] day of [          ], 2020,
        by Park Monroe Housing Development Fund Corporation, a New York State not-for-profit
corporation with offices at c/o NEBHDCo., 132 Ralph Avenue, Brooklyn, NY 11233 (the
“Seller”) and, [MHANY Management Inc.][Name of Permitted Assignee], a New York State not-
for-profit corporation with offices at 470 Vanderbilt Avenue, 9th Floor
Brooklyn, NY 11238 (the “Purchaser”).

                                            RECITALS

       WHEREAS, the Seller is the owner of the premises set forth in Schedule A (the
“Property”) and the landlord under all leases relating to the Property;

       WHEREAS, the Seller and the Purchaser have entered into that certain Agreement of
Purchase and Sale, dated as of the date hereof, (the “Purchase Agreement”) whereby the Seller
has agreed to sell and the Purchaser has agreed to purchase the Property upon the terms and
conditions set forth in the Purchase Agreement and in consideration of the sum of Dollars (the
“Purchase Price”) paid by Purchaser to Seller; and

        WHEREAS, the Purchase Agreement provides that Purchaser shall acquire all of Seller’s
rent arrears; and

        WHEREAS, as part of the consideration for paying the Purchase Price, the Seller has
agreed, in addition to executing the Purchase Agreement and the other purchase documents
evidencing the mutual obligations between Purchaser and Seller (all such documents hereinafter
referred to as the “Purchase Documents”), also to execute and deliver this Assignment as
additional consideration for the payment of the Purchase Price.

        NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the Seller hereby
assigns to the Purchaser all of the rents, issues and profits due and to become due from the Property,
together with all leases, agreements, service contracts and insurance policies affecting the
Property, upon the terms and conditions set forth below.

       1.      Collection of Rents and Arrears

                From this date forward, the Purchaser shall have the power and authority to enter
upon and take possession of the Property and to demand, collect and receive from the tenants,
lessees or other occupants now or at any time hereafter in possession of the Property or from any
part thereof, rents and/or rental arrears now due or to become due, to endorse the name of the Seller
or any subsequent owner of the Property on any checks, notes, or other instruments for the payment
of money, to deposit the same in bank accounts, to give any and all acquittances or any other
instruments in relation thereto in the name of the Seller or in the name of the Purchaser and, either
in its own name or in the name of the Seller, to institute, prosecute, settle or compromise any

                                                 E-1
     Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




summary or legal proceedings for the recovery of such rents or profits or to recover the whole or
any part of the Property, and to institute, prosecute, settle or compromise any other proceedings
for the protection of the Property, for the recovery of any damages done to the Property, or for the
abatement of any nuisance thereon. The Purchaser shall also have the power to defend any legal
proceedings brought against the Seller, Purchaser or against any subsequent owner arising out of
the operation of the Property.

        2.      Authority to Lease

                From this date forward, the Purchaser shall have the power to lease or rent the
Property or any part thereof, to employ an agent to rent and manage the Property, to make any
changes or improvements deemed by it, in its sole discretion, to be necessary or expedient for the
leasing or renting of the Property, to keep and maintain the Property in tenantable and rentable
condition, as well as in a good state of repair, to purchase all equipment or supplies necessary or
desirable in the operation and maintenance of the Property, to pay for all gas, electricity, power,
painting, repairs, wages of employees and other items for maintenance of the Property, to pay
taxes, assessments, water rates and meter charges and sewer rents now due and unpaid or which
may hereafter become due and a charge or Lien against the Property, to pay the principal and/or
interest required to be paid under the HPD Agreements (as defined in the Purchase Agreement)
now due or hereafter to become due, to pay the premiums on all policies of insurance now in effect
or hereafter effected by the Seller, to comply with orders of any governmental departments having
jurisdiction against the Property, to remove any mechanic’s liens, security interests or other Liens
against the Property and, in general, to pay all charges and expenses incurred in the operation of
the Property.

        3.      Payment of Expenses

               The Purchaser shall have the authority to pay the cost of all of the matters herein
mentioned out of the rents and other revenues received from the Property. The cost of any such
expenditures and of any payments which may be made by the Purchaser under the provisions of
this Assignment, including expenses and charges for reasonable counsel fees, shall be charged to
the Purchaser and for all purposes shall be deemed to be secured hereby and such costs may be
retained by the Purchaser out of the rents and other revenues received from the Property.

        4.      Liability

                Except for its acts or failure to act due to its gross negligence or willful malfeasance,
the Purchaser shall in no way be liable for any act done or anything omitted by it in connection
with this Assignment but shall be liable only to account for all moneys that it may receive
hereunder. Except for its acts or failure to act due to its gross negligence or willful malfeasance,
the Seller shall in no way be liable for any act done or anything omitted by it in connection with
this Assignment and nothing herein contained shall be construed so as to prejudice any right which
the Seller may have by reason of any default, present or future, under the terms of the Purchase
Documents.

        5.      Transfer of Leases



                                                  E-2
     Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




                  (a)     Effective immediately, the Seller assigns, transfers and sets over to the
Purchaser all leases or subleases made to the various tenants in the buildings at the Property and
all of its right, title and interest therein and the Seller authorizes and empowers the Purchaser to
continue present leases or to demise any one or more apartments or spaces therein upon such terms
and conditions as the Purchaser may, in its sole discretion, deem just and proper and, if necessary,
to execute, acknowledge and deliver any and all instruments in writing necessary to effectuate this
Assignment. The Purchaser shall have full power and authority to do and perform all acts or things
necessary and requisite to be done in and about the Property as fully, and to all intents and
purposes, as the Seller might or could do if present, with full power of substitution and revocation.
The Seller ratifies and confirms all that the Purchaser shall lawfully do or cause to be done by
virtue hereof.

                (b)    Purchaser shall assume all obligations of Seller as landlord, under all leases
and shall be responsible for any obligations owed to tenants and shall bear any cure costs that may
be due.

        6.      Modification of Leases

               The Purchaser may, without the prior written consent of the Seller: (i) cancel,
modify or surrender any lease now existing with respect to any portion of the Property; (ii) reduce
any rents or change, modify or waive any provision of any existing lease; and (iii) enter into any
lease on any portion of the Property.

        7.      Failure to Account

                 Except for its acts or failure to act due to its gross negligence or willful malfeasance,
the Seller shall in no way be responsible or liable from this date forward for any prior failure to
account for any rents collected by any agent or collector of the Property whom it may have
designated or appointed to collect or manage the Property, nor shall the Seller be in any way liable
for the failure or refusal on its part to have made repairs to the Property. The Seller shall in no way
be personally responsible for any debt by Purchaser incurred on the date hereof and moving
forward with respect to the Property.

        8.      Events of Default

                Anything in this Assignment to the contrary notwithstanding, the amount due to the
Seller under the Purchase Documents shall, at the option of the Seller, become immediately due
and payable if a default occurs and is continuing beyond the applicable notice and/or grace period,
if any, under the Purchase Documents.

        9.      Further Assignment

               The Purchaser is given the privilege of assigning all of its right, title and interest in
and to this Assignment to any person, firm or corporation to whom the Purchase Documents are
assigned and in such manner so that the holder of the Purchase Documents shall have all of the
rights and privileges given herein to the Purchaser as if such Purchaser were originally named
herein as the Purchaser.


                                                   E-3
     Case 1-19-40820-ast          Doc 296      Filed 10/08/20      Entered 10/08/20 14:54:27




        10.     Authorization

                 If the Seller is a corporation, the Seller certifies and represents that this Assignment
was authorized by the board of directors of the Seller and there is no requirement under its
certificate of incorporation or its by-laws for consent of shareholders to this transaction. If the
Seller is a partnership, the execution and delivery of this Assignment has been duly authorized by
the partners of the Seller pursuant to its partnership agreement. If the Seller is a limited liability
company, the execution and delivery of this Assignment has been duly authorized pursuant to its
operating agreement.

        11.     Description

                The Property is more particularly described on Schedule A annexed hereto.

        12.     Conflict

                Whenever the terms, provisions, covenants and conditions of this Assignment
conflict in any way with the terms, provisions, covenants or conditions of Purchase Documents,
the terms, provisions, covenants and conditions of the Purchase Documents shall control and
prevail. All terms not expressly defined herein shall have the meaning ascribed thereto in the
Purchase Documents.



                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  E-4
     Case 1-19-40820-ast       Doc 296      Filed 10/08/20    Entered 10/08/20 14:54:27




        IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

                                             Park Monroe Housing Development Fund
                                             Corporation


                                             By: Jeffrey Dunston, Authorized Director



STATE OF NEW YORK  )
                   )ss.:
COUNTY OF NEW YORK )


        On the [ ] day of [_ ], 2020, before me, the undersigned, personally appeared Jeffrey
Dunston, personally known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument, the individual, or
the person on behalf of which the individual acted, executed the instrument.




                                             Notary Public




                                               E-5
     Case 1-19-40820-ast      Doc 296    Filed 10/08/20    Entered 10/08/20 14:54:27




                                          MHANY Management Inc.

                                          By:
                                          Name: Ismene Speliotis
                                          Title: Executive Director




STATE OF NEW YORK  )
                   )ss.:
COUNTY OF NEW YORK )


        On the [ ] day of [_ ], 2020, before me, the undersigned, personally appeared
_______________, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his capacity, and that by his signature on the instrument, the
individual, or the person on behalf of which the individual acted, executed the instrument.




                                          Notary Public




                                            E-6
     Case 1-19-40820-ast       Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27




            PARK MONROE HOUSING DEVELOPMENT FUND CORPORATION
                                   - to -

            [MHANY MANAGEMENT INC][NAME OF PERMITTED ASSIGNEE]


                     ASSIGNMENT OF LEASES, RENTS AND ARREARS


Premises:     The property affected by this instrument lies within the:
Borough:      Brooklyn
County:       Kings

Address:                            Block:                         Lot:

1350 Park Place                              1372                  20

257 Mother Gaston Boulevard                  3675                  4

249-51 Mother Gaston Boulevard               3675                  7

180 Grafton Street                           3551                  34

477 Saratoga Avenue                          3493                  5
a/k/a 1352 East New York Avenue




                                              E-7
       Case 1-19-40820-ast      Doc 296     Filed 10/08/20     Entered 10/08/20 14:54:27


                                                                                 EXECUTION VERSION



                                EXHIBIT F – Notice To Tenants

               , 2020 Dear Tenant:


You are hereby notified that Park Monroe Housing Development Fund Corporation, a New York
corporation (“Seller”), the current owner of , Brooklyn, New York (the “Property”) and the
current owner of the landlord’s interest in your lease in the Property, has sold the Property to
[MHANY Management Inc.][Name of Permitted Assignee] 470 Vanderbilt Avenue, 9th Floor
Brooklyn, NY 11238 (“New Owner”), as of the above date. In connection with such sale, Seller
has assigned and transferred its interest in your lease and any and all security deposits in the sum
of $                            thereunder or relating thereto to New Owner, and New Owner has
assumed and agreed to perform all of the landlord’s obligations under your lease (including any
obligations set forth in your lease to repay or account for any security deposits thereunder) from
and after such date.

Accordingly, (a) all your obligations under the lease from and after the date hereof, including your
obligation to pay rent, shall be performable to and for the benefit of New Owner, its successors
and assigns, and (b) all the obligations of the landlord under the lease, including any obligations
to repay or account for any security deposits hereunder, shall be the binding obligation of New
Owner and its successors and assigns. Unless and until you are otherwise notified in writing by
New Owner, the address of New Owner for all purposes under your lease is:




Very truly yours,

 SELLER:                                           NEW OWNER:

 Park Monroe Housing Development Fund              [MHANY Management Inc.][Name of
 Corporation                                       Permitted Assignee]




 By:                                               By:

 Name: Jeffrey Dunston                             Name Ismene Speliotis:
 Title: Authorized Director                        Title: Executive Director




                                                F-1
    Case 1-19-40820-ast   Doc 296   Filed 10/08/20   Entered 10/08/20 14:54:27


                                                                   EXECUTION VERSION



                EXHIBIT G– Residential and Commercial Rent Roll


                                [To be provided]




219200238v1



                                      G-1
      Case 1-19-40820-ast         Doc 296     Filed 10/08/20    Entered 10/08/20 14:54:27




                                             Exhibit B

              All rights of action preserved post-Effective Date include the following:

                                       Summary Description
                                                N/A




219375351v1



                                                 30
